EXHIBIT 10(D)

 

WESTERN SYSTEMS POWER POOL

AGREEMENT

 

NON-REDLINED VERSION



--------------------------------------------------------------------------------

Western Systems Power Pool

   

Rate Schedule FERC No. 6

   

 

Western Systems Power Pool Agreement

 

© Western Systems Power Pool, Inc. 2003

All rights reserved

 

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 1

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 1

 

 

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

1.

  

PARTIES

   4

2.

  

RECITALS

   4

3.

  

AGREEMENT

   5

4.

  

DEFINITIONS

   5

5.

  

TERM AND TERMINATION

   11

6.

  

SERVICE SCHEDULES AND WSPP DEFAULT TRANSMISSION TARIFF

   12

7.

  

ADMINISTRATION

   13

8.

  

EXECUTIVE AND OPERATING COMMITTEES

   16

9.

  

PAYMENTS

   20B

10.

  

UNCONTROLLABLE FORCES

   22

11.

  

WAIVERS

   24

12.

  

NOTICES

   24

13.

  

APPROVALS

   25

14.

  

TRANSFER OF INTEREST IN AGREEMENT

   27

15.

  

SEVERABILITY

   28

16.

  

MEMBERSHIP

   28

17.

  

RELATIONSHIP OF PARTIES

   29A

18.

  

NO DEDICATION OF FACILITIES

   30

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 2

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 2

 

TABLE OF CONTENTS

 

         PAGE


--------------------------------------------------------------------------------

19.

 

NO RETAIL SERVICES

   30

20.

 

THIRD PARTY BENEFICIARIES

   30

21.

 

LIABILITY AND DAMAGES

   30

22.

 

DEFAULT OF TRANSACTIONS UNDER THIS AGREEMENT AND CONFIRMATION AGREEMENTS

   34

22A.

 

DEFAULT IN PAYMENT OF WSPP OPERATING COSTS

   41

23.

 

OTHER AGREEMENTS

   43

24.

 

GOVERNING LAW

   43

25.

 

JUDGMENTS AND DETERMINATIONS

   43

26.

 

COMPLETE AGREEMENT

   44

27.

 

CREDITWORTHINESS

   44

28.

 

NETTING

   46

29.

 

TAXES

   47A

30.

 

CONFIDENTIALITY

   48

31.

 

TRANSMISSION TARIFF

   49

32.

 

TRANSACTION SPECIFIC TERMS AND ORAL AGREEMENTS

   49

33.

 

PERFORMANCE, TITLE, AND WARRANTIES FOR TRANSACTIONS UNDER SERVICE SCHEDULES

   52A

34.

 

DISPUTE RESOLUTION

   53

35.

 

FORWARD CONTRACTS

   56

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Fourth Revised Sheet No. 3

Rate Schedule FERC No. 6

  Superseding Third Revised Sheet No. 3

 

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

36.   

TRADE OPTION EXCEPTION

   56 37.   

ADDITIONAL REPRESENTATIONS AND WARRANTIES

   57 38.   

FLOATING PRICES

   58 39.   

AMENDMENT

   58B 40.   

EXECUTION BY COUNTERPARTS

   58C 41.   

WITNESS

   59

 

EXHIBIT A: NETTING

 

EXHIBIT B: FORM OF COUNTERPARTY GUARANTEE AGREEMENT

 

EXHIBIT C: SAMPLE FORM FOR CONFIRMATION

 

EXHIBIT D: WSPP MEDIATION AND ARBITRATION PROCEDURES

 

SERVICE SCHEDULES

 

    

A.     ECONOMY ENERGY SERVICE

         

B.     UNIT COMMITMENT SERVICE

         

C.     FIRM CAPACITY/ENERGY SALE OR EXCHANGE SERVICE

    

 

LIST OF MEMBERS

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 4

Rate Schedule FERC No. 6

   

 

1. PARTIES:

 

The Parties to this Western Systems Power Pool Agreement (hereinafter referred
to as “Agreement”) are those entities that have executed this Agreement,
hereinafter sometimes referred to individually as “Party” and collectively as
“Parties,” but excluding any such entity that withdraws its participation in the
Agreement.

 

2. RECITALS:

 

  2.1 The WSPP experiment has been successfully concluded. Its main purpose was
to determine the feasibility of a marketing arrangement which would increase the
efficiency of interconnected power system operations above that already being
accomplished with existing agreements through increased market knowledge and
market pricing of commodities.

 

  2.2 The Parties now desire to proceed with a similar marketing arrangement on
a long term basis for prescheduled and real-time coordinated power transactions,
such as economy energy transactions, unit commitment service, firm system
capacity/energy sales or exchanges. Accordingly, this Agreement, together with
any applicable Confirmation Agreement, sets forth the terms and conditions to
implement these services within any applicable rate ceilings set forth in the
Service Schedules in conformance with FERC orders where applicable.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 5

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 5

 

  2.3 Each Party meets the membership requirements set out in Section 16.

 

  2.4 The Parties are willing to utilize their respective electric generation
and transmission systems or contractual rights thereto to the extent of their
respective obligations which are set forth in this Agreement.

 

3. AGREEMENT:

 

In consideration of the mutual covenants and promises herein set forth, the
Parties agree as follows:

 

4. DEFINITIONS:

 

The following terms, when used herein with initial capitalization, whether in
the singular or in the plural, shall have the meanings specified:

 

  4.1 Agreement: This Western Systems Power Pool Agreement, including the
Service Schedules and Exhibits attached hereto, as amended; provided, however,
that Confirmation Agreements are not included within this definition.

 

  4.1a Administrative Committee: A sub-committee of the Executive Committee in
accordance with Section 8.1.2.

 

  4.1aa Broker: An entity or person that arranges trades or brings together
Purchasers and Sellers without taking title to the power.

 

  4.1b Business Day(s): Any day other than a Saturday or Sunday or a national
(United States or Canadian, whichever is applicable) holiday. United States
holidays shall be holidays observed by Federal Reserve member banks in New York
City.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 5A

Rate Schedule FERC No. 6

   

 

Where both the Seller and the Purchaser have their principal place of business
in the United States, Canadian holidays shall not apply. Similarly, where both
the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Third Revised Sheet No. 6

Rate Schedule FERC No. 6

  Superseding Second Revised Sheet No. 6

 

Seller and the Purchaser have their principal place of business in Canada,
UnitedStates holidays shall not apply. In situations where one Party has its
principal place of business within the United States and the other Party’s
principal place of business is within Canada, both United States and Canadian
holidays shall be observed.

 

  4.1c California ISO: The California Independent System Operator Corporation or
any successor organization.

 

  4.1d Confirmation Agreement(s): Any oral agreement or written documentation
for transactions under the Service Schedules which sets forth terms and
conditions for transactions that are in addition to, substitute, or modify those
set forth in the Agreement. A sample written confirmation document is included
as Exhibit C. Section 32 of this Agreement provides for such Confirmation
Agreements. The Parties may agree to modify terms of this Agreement for more
than one transaction pursuant to a separate written agreement. The changes to
the Agreement agreed to through such written agreements shall be considered part
of the Confirmation Agreement and shall apply to all transactions entered into
between the two Parties under the Agreement unless the Parties specifically
agree to override such changes for a particular transaction consistent with § 32
of this Agreement.

 

  4.1e Contract Price: The price agreed to between the Seller and the Purchaser
for a transaction under the Agreement and any Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 6A

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 6A

 

  4.1f Contract Quantity: The amount of electric energy and/or capacity to be
supplied for a transaction under a Service Schedule as agreed to through any
Confirmation Agreement.

 

  4.2 Control Area: Shall mean an electric system capable of regulating its
generation in order to maintain its interchange schedule with other electric
systems and to contribute its frequency bias obligation to the interconnection
as specified in the North American Electric Reliability Council (NERC) Operating
Guidelines.

 

  4.2a Costs: As defined in Section 22.3 of this Agreement.

 

  4.2b Dealer: An entity or person that buys or sells power and takes title to
the power at some point.

 

  4.2c Defaulting Party: As defined in Section 22.1 of this Agreement.

 

  4.2d Determination Period: As defined in Section 38.2 of this Agreement.

 

  4.3 Economy Energy Service: Non-firm energy transaction whereby the Seller has
agreed to sell or exchange and the Purchaser has agreed to buy or exchange
energy that is subject to immediate interruption upon notification, in
accordance with the Agreement, including Service Schedule A, and any applicable
Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 7

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 7

 

  4.4 Electric Utility: An entity or lawful association which (i) is a public
utility, Independent Power Producer, or Power Marketer regulated under
applicable state law or the Federal Power Act, or (ii) is exempted from such
regulation under the Federal Power Act because it is the United States, a State
or any political subdivision thereof or an agency of any of the foregoing, or a
Rural Utilities Service cooperative, or (iii) is a public utility, Independent
Power Producer, or Power Marketer located in Canada or Mexico that is similarly
regulated.

 

  4.4a ERCOT: Electric Reliability Council of Texas, Inc., the corporation that
administers Texas’s power grid and is a regional reliability council.

 

  4.4b Event of Default: As defined in Section 22.1 of this Agreement.

 

  4.5 Executive Committee: That committee established pursuant to Section 8 of
this Agreement.

 

  4.6 FERC: The Federal Energy Regulatory Commission or its regulatory
successor.

 

  4.7 Firm Capacity/Energy Sale or Exchange Service: Firm capacity and/or energy
transaction whereby the Seller has agreed to sell or exchange and the Purchaser
has agreed to buy or exchange for a specified period available capacity with or
without associated energy which may include a Physically-Settled Option and a
capacity transaction in accordance with the Agreement, including Service
Schedule C, and any applicable Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 7A

Rate Schedule FERC No. 6

   

 

  4.7a First Party: As defined in Section 27 of this Agreement.

 

  4.7b Floating Price: As defined in Section 38.1 of this Agreement.

 

  4.7c Gains: As defined in Section 22.3 of this Agreement.

 

  4.7d Guarantee Agreement: An agreement providing a guarantee issued by a
parent company or another entity guaranteeing responsibility for specific
obligations for transactions under this Agreement and Confirmation Agreements. A
sample form of guarantee is provided in Exhibit B.

 

  4.7e Guarantor: The entity providing a guarantee pursuant to a Guarantee
Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 8

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 8

 

  4.8 Hub: An electronic communication center that functions as a central point
to electronically receive and assemble data for offers to buy or sell power or
transmission service from each Party and make that data electronically available
concurrently to all Parties.

 

  4.9 Incremental Cost: The forecasted expense incurred by the Seller in
providing an additional increment of energy or capacity during a given hour.

 

  4.10 Independent Power Producer: An entity which is a non-traditional public
utility that produces and sells electricity but which does not have a retail
service franchise.

 

  4.11 Interconnected Transmission System: The total of all transmission
facilities owned or operated by the Parties, including transmission facilities
over which Parties have scheduling rights.

 

  4.11a Letter of Credit: An irrevocable, transferable, standby letter of
credit, issued by an issuer acceptable to the Party requiring the Letter of
Credit.

 

  4.11b Losses: As defined in Section 22.3 of this Agreement.

 

  4.11c Market Disruption Event: As defined in Section 38.2 of this Agreement.

 

  4.11d NERC: North American Electric Reliability Council or any successor
organization.

 

  4.11e Non-Defaulting Party: As defined in Section 22.1(a) of this Agreement.
4.11f Non-Performing Party: As defined in Section 21.3(a) of this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 8A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 8A

 

  4.11g Non-Standard Confirmation Provisions: As defined in Section 32.5 of this
Agreement.

 

  4.11h NYMEX: New York Mercantile Exchange, the physical commodity futures
exchange and a trading forum for energy and precious metals.

 

  4.12 Operating Agent: An agent of the WSPP as may be designated to the
Executive Committee from time to time.

 

  4.13 Operating Committee: That committee established pursuant to Section 8 of
this Agreement.

 

  4.13a Party or Parties: As defined in Section 1 of this Agreement.

 

  4.13b Performing Party: As defined in Section 21.3(a) of this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 9

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 9

 

  4.14 Power Marketer: An entity which buys, sells, and takes title to electric
energy, transmission and/or other services from traditional utilities and other
suppliers.

 

  4.14a Physically-Settled Option: Includes (i) a call option which is the
right, but not the obligation, to buy an underlying power product as defined
under Service Schedules B or C according to the price and exercise terms set
forth in the Confirmation Agreement; and (ii) a put option which is the right,
but not the obligation, to sell an underlying power product as defined under
Service Schedules B or C according to the price and exercise terms set forth in
the Confirmation Agreement.

 

  4.14b Premium: The amount paid by the Purchaser of a Physically-Settled Option
to the Seller of such Option by the date agreed to by the Parties in the
Confirmation Agreement.

 

  4.14c Present Value Rate: As defined in Section 22.3(b) of this Agreement.

 

  4.15 Purchaser: Any Party which agrees to buy or receive from one or more of
the other Parties any service pursuant to the Agreement under any Service
Schedule and any applicable Confirmation Agreement.

 

  4.16 Qualifying Facility: A facility which is a qualifying small power
production facility or a qualifying cogeneration facility as these terms are
defined in Federal Power Act Sections 3(17)(A), 3(17)(C), 3(18)(A), and
3(18)(B); which meets the requirements set forth in 18 C.F.R. §§
292.203-292.209; or a facility in Canada or Mexico that complies with similar
requirements.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 10

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 10

 

  4.16a Replacement Price: The price at which the Purchaser, acting in a
commercially reasonable manner, effects a purchase of substitute electric energy
in place of the electric energy not delivered by the Seller or, absent such a
purchase, the market price for such quantity of electric energy, as determined
by the Purchaser in a commercially reasonable manner, at the delivery point
(agreed upon by the Seller and the Purchaser for the transaction).

 

  4.16b Retail Entity: A retail aggregator or supplier or retail customer;
provided, however, only those Retail Entities eligible for transmission service
under the FERC’s pro forma open access transmission tariff are eligible to
become members of the WSPP.

 

  4.16c Sales Price: The price at which the Seller, acting in a commercially
reasonable manner, effects a resale of the electric energy not received by the
Purchaser or, absent such a resale, the market price for such quantity of
electric energy at the delivery point (agreed upon by the Seller and the
Purchaser), as determined by the Seller in a commercially reasonable manner.

 

  4.16d Second Party: As defined in Section 27 of this Agreement.

 

  4.17 Seller: Any Party which agrees to sell or provide to one or more of the
other Parties any service pursuant to the Agreement under any Service Schedule
and any applicable Confirmation Agreement.

 

  4.18 Service Schedule: A schedule of services established pursuant to Section
6 of this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 10A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 10A

 

  4.18a Successor in Operation: The successor entity which takes over the
wholesale electric trading operations of the first entity either through a
merger or restructuring. A Successor in Operation shall not include an entity
which merely acquires power sales contracts from the first entity either through
a purchase or other means without taking over the wholesale electric trading
operations of the first entity.

 

  4.18b Terminated Transaction: As defined in Section 22.2 of this Agreement.

 

  4.18c Termination Payment: As defined in Section 22.2 of this Agreement.

 

  4.18d Trading Day: As defined in Section 38.2 of this Agreement.

 

  4.19 Uncontrollable Forces: As defined in Section 10 of this Agreement or in a
Confirmation Agreement.

 

  4.20 Unit Commitment Service: A capacity and associated scheduled energy
transaction or a Physically-Settled Option which the Seller has agreed to sell
and the Purchaser has agreed to buy from a specified unit(s) for a specified
period, in accordance with the Agreement, including Service Schedule B, and any
applicable Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 11

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 11

 

  4.20a WSPP: The Western Systems Power Pool, Inc. a corporation organized in
1995 and duly existing under the Utah Revised Nonprofit Corporation Act.

 

  4.20b WSPP Default Transmission Tariff: The transmission tariff filed on
behalf of WSPP Members with FERC as it may be amended from time to time.

 

  4.20c WSPP Homepage: WSPP’s internet web site, www.wspp.org.

 

5. TERM AND TERMINATION:

 

  5.1 This Agreement shall become effective as of July 27, 1991 when acceptance
or approvals required under Section 13.2 of this Agreement with respect to those
Parties that are subject to FERC jurisdiction have been obtained; provided,
however, that this Agreement shall not become effective as to any Party in the
event the pre-grant of termination requested under Section 13.3 is not allowed
by FERC, absent that Party’s consent; and provided, further, that this Agreement
shall not become effective as to any Party if any terms, conditions or
requirements imposed by FERC are found unacceptable by that Party. This
Agreement shall continue in effect for a period of ten (10) years from said
effective date and thereafter on a year to year basis until terminated by the
Parties; provided, however, that any Party may withdraw its participation at any
time after the effective date of this Agreement on thirty (30) days prior
written notice to all other Parties.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 11A

Rate Schedule FERC No. 6

   

 

  5.2 As of the effective date of any withdrawal, the withdrawing Party shall
have no further rights or obligations under this Agreement except the right to
collect

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 12

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 12

 

       money or receive service owed to it for transactions under any Service
Schedule and the obligation to pay such amounts due to another Party and to
complete any transactions agreed to under any Service Schedule as of said date.
No Party shall oppose, before any court or regulatory agencies having
jurisdiction, any other Party’s withdrawal as provided in this Section.

 

  5.3 Except as provided for in Section 5.2, after termination, or withdrawal
with respect to the withdrawing Party, all rights to services provided under
this Agreement or any tariff or rate schedule which results from or incorporates
this Agreement shall cease, and no Party shall claim or assert any continuing
right to such services under this Agreement. Except as provided for in Section
5.2, no Party shall be required to provide services based in whole or in part on
the existence of this Agreement or on the provision of services under this
Agreement beyond the termination date, or date of withdrawal with respect to the
withdrawing Party.

 

6. SERVICE SCHEDULES AND WSPP DEFAULT TRANSMISSION TARIFF:

 

  6.1 The Parties contemplate that they may, from time to time, add or remove
Service Schedules under this Agreement. The attached Service Schedules A through
C for Economy Energy Service, Unit Commitment Service, and Firm Capacity/Energy
Sale or Exchange Service are hereby approved and made a part of this Agreement.
Nothing contained herein shall be construed as affecting in any way the right of
the Parties to jointly make application to FERC for a change

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 13

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 13

 

in the rates and charges, classification, service, terms, or conditions
affecting WSPP transactions under Section 205 of the Federal Power Act and
pursuant to FERC rules and regulations promulgated thereunder. Subject to the
provisions of Section 13, future Service Schedules, if any, shall be adopted
only by amendment of this Agreement and shall be attached hereto and become a
part of this Agreement.

 

  6.2 [RESERVED]

 

  6.3 When the WSPP Default Transmission Tariff applies as specified in the
preamble to such Default Transmission Tariff, Transmission Service under it
shall be available both to Parties and nonParties under this Agreement;
provided, however, each Party or nonParty must be an eligible customer under the
WSPP Default Transmission Tariff in order to receive service.

 

7. ADMINISTRATION:

 

  7.1 The WSPP shall perform the administrative tasks necessary and appropriate
to implement this Agreement. All authority to direct, manage and administer the
WSPP shall reside in the Executive Committee. All duties assigned under this
Agreement, or otherwise, to the Operating Committee, sub-committees, officers,
Administrative Committee, or Operating Agent, are delegated powers of the
Executive Committee and are

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 13A

Rate Schedule FERC No. 6

   

 

       subject to the Executive Committee’s direction and control. The WSPP may
engage the services of an Operating Agent, from time to time, to perform tasks
in furtherance of this Agreement.

 

  7.2 At least sixty (60) days prior to each calendar year that this Agreement
is in effect, the Administrative Committee shall submit a budget for said year
of operation to the Operating Committee for review. The proposed budget shall
then be submitted, with the Operating Committee’s recommendations, to the
Executive Committee. The Executive Committee may approve the budget as submitted
or with revisions. The Administrative Committee, Operating Committee, and
Executive Committee shall address any appropriate revisions of the budget in the
same manner.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 14

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 14

 

  7.3 The WSPP shall, as necessary, bill the Parties for costs incurred under
this Agreement on an estimated basis reasonably in advance of when due, and such
billings shall be paid by the Parties when due. Such billings shall be adjusted
in the following month(s) to reflect recorded costs. Billing and payment of WSPP
costs shall otherwise be implemented in accordance with the provisions of
Section 9.

 

  7.4 The WSPP shall maintain the WSPP Homepage and, as it deems appropriate,
may engage a contractor for this purpose.

 

  7.5 Each Party shall maintain a link to the WSPP Homepage and shall be
responsible for expenses related thereto.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 15

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 15

 

  7.6 The WSPP, at reasonable times and places, shall make available its books
of account, and records and documentation supporting expenditures under this
Agreement, for the inspection of any Party for a period of time not to exceed
two (2) years from the time such expenditures were incurred. A Party requesting
review of the WSPP’s records shall give the WSPP sufficient notice of its
intent, but in no event less than thirty (30) days. The requesting Party may
perform this review using personnel from its own staff or designate a certified
public accounting firm for the purpose of this review. All costs incurred to
perform this review shall be at the requesting Party’s own expense. The Party
performing the review shall not voluntarily release the WSPP’s records or
disclose any information contained therein to any third party unless the written
consent of the WSPP and the Executive Committee has been obtained, except as
required by law.

 

  7.7 Upon the termination of this Agreement, in accordance with applicable law,
the WSPP shall dispose of any and all of its assets and wind up its affairs as
the Executive Committee may direct.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 16

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 16

 

8. EXECUTIVE AND OPERATING COMMITTEES:

 

As a means of securing effective and timely cooperation within the activities
hereunder and as a means of dealing on a prompt and orderly basis with various
problems which may arise in connection with system coordination and operation
under changing conditions, the Parties hereby establish an Executive Committee
and an Operating Committee.

 

  8.1 Executive Committee:

 

The Executive Committee shall consist of one representative and an alternate
from each Party designated pursuant to Section 8.5 herein. The responsibilities
of the Executive Committee are as follows:

 

  8.1.1 To establish and amend bylaws of the WSPP consistent with this Agreement
and to serve as the Board of Directors of the WSPP in accordance with applicable
law.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 16A

Rate Schedule FERC No. 6

   

 

  8.1.2 To establish sub-committees as it may from time to time deem necessary
or appropriate. Such sub-committees shall include an Administrative Committee to
administer the affairs of the WSPP as the Executive Committee may direct or
approve, which sub-committee shall be comprised of the Chairman, Vice-Chairman,
and Secretary/Treasurer of the WSPP and the Chairman and Vice-Chairman of the
Operating Committee.

 

  8.1.3 To review at least annually the service activities hereunder to ensure
that such activities are consistent with the spirit and intent of this
Agreement.

 

  8.1.4 To review any unresolved issues which may arise hereunder and endeavor
to resolve the issues.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 17

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 17

 

  8.1.5 To review and approve the WSPP’s annual budget under this Agreement, and
any revision thereto, in accordance with Section 7.2 of this Agreement or
otherwise as the Executive Committee deems necessary or appropriate.

 

  8.1.6 To amend this Agreement, from time to time, provided that no such
amendment or restatement shall be effective unless approved by the FERC and
subject to terms and conditions of such approval.

 

  8.1.7 To review and act on the application of an entity to become a Party to
this Agreement, or to delegate such authority as the Executive Committee deems
appropriate..

 

  8.1.8 To do such other things and carry out such duties as specifically
required or authorized by this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 17A

Rate Schedule FERC No. 6

   

 

  8.1.9 To notify any Party of the rescission of its interest in this Agreement
due to its failure to continue to meet the requirements of Section 16.1, or to
delegate such authority to the Chairman of the Executive Committee, the Chairman
of the Operating Committee, or the Administrative Committee.

 

  8.1.10 To arrange for legal representation of the WSPP.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 18

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 18

 

  8.2 Operating Committee:

 

The Operating Committee shall consist of one representative and an alternate
from each Party designated pursuant to Section 8.5. The responsibilities of the
Operating Committee are as follows:

 

  8.2.1 To establish, review, approve, or modify procedures and standard
practices, consistent with the provisions hereof, for the guidance of operating
employees in the Parties’ electric systems as to matters affecting transactions
under this Agreement.

 

  8.2.2 To submit to the Executive Committee any proposed revisions to the
Service Schedules or proposed additional Service Schedules.

 

  8.2.3 To submit to the Executive Committee proposed amendments to this
Agreement, provided that the Operating Committee shall have no authority to
amend this Agreement, and further provided that the Executive Committee may
amend this Agreement under Section 8.1.6 without having first received
recommendations from the Operating Committee.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 18A

Rate Schedule FERC No. 6

   

 

  8.2.4 To establish, review, approve, or modify any scheduling or operating
procedures required in connection with transactions under this Agreement.

 

  8.2.5 To review and make recommendations to the Executive Committee for
approval of the annual budget of the WSPP under this Agreement, including any
proposed revisions thereto.

 

  8.2.6 To review and recommend as necessary the types and arrangement of
equipment for intersystem communication facilities to enhance transactions and
benefits under this Agreement.

 

  8.2.7 To monitor the administration and costs of the WSPP Homepage.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 19

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 19

 

  8.2.8 If the Executive Committee so directs, to review new member applications
for membership in the WSPP under this Agreement and make recommendations on said
applications to the Executive Committee, or to delegate such authority as the
Operating Committee deems appropriate.

 

  8.2.9 To do such other things and carry out such duties as specifically
required or authorized by this Agreement or as directed by the Executive
Committee; provided, however, that the Operating Committee shall have no
authority to amend this Agreement.

 

  8.3 All matters which require Operating Committee or Executive Committee
approval as provided in this Agreement shall be by no less than ninety percent
(90%) affirmative agreement of the committee members present or voting by proxy.

 

  8.4 Unless otherwise agreed by all committee members of the applicable
committee, the Chairman of the Executive Committee and the Chairman of the
Operating Committee shall cause all members of the applicable committee to
receive notice of a committee meeting at least ten (10) Business Days prior to
the date of the meeting. Such notice shall include an agenda of matters to be
discussed and voted on at the meeting. All material issues to be submitted to a
vote of the committee shall appear on the agenda.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 19A

Rate Schedule FERC No. 6

   

 

  8.5 In accordance with Section 15.5.2, each Party shall give notice to the
other Parties and the WSPP of the name of its designated representative and
alternate representative (to act in the absence of the designated
representative) on the Executive Committee and Operating Committee, and of any
changes thereto.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 20

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 20

 

Each Party’s designated representatives shall be authorized to act on its behalf
with respect to votes taken of committee members and other activities of the
committee.

 

  8.6 The Executive Committee shall meet no less than once annually and
otherwise as determined by the Chairman in his discretion. The Operating
Committee shall meet as necessary, as determined by the Chairman in his
discretion. The Chairman shall call a meeting of a committee upon the written
request of not less than ten (10) members of the applicable committee.

 

  8.7 The Executive Committee shall elect a Chairman, Vice-Chairman, and
Secretary/Treasurer. The Operating Committee shall elect a Chairman,
Vice-Chairman, and Secretary. These officers shall serve terms of two-years
duration, which terms shall commence on January 1 of the year following the
election and expire on December 31 of the subsequent year, provided, that
despite the expiration of an officer’s term, the officer shall continue to serve
until the officer’s successor is elected and commences to serve, and further
provided that with or without cause, the Executive Committee or Operating
Committee, as applicable, may elect a substitute officer prior to the expiration
of a term.

 

  8.7.1 The Chairman of the Executive Committee shall be the Chairman of the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 20A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 20A

 

WSPP. The Chairman shall preside over meetings of the Executive Committee and,
when the Executive Committee is not in session, exercise day to day management
and control of the business and affairs of the WSPP, subject at all times to
this Agreement and the direction of the Executive Committee.

 

  8.7.2 The Vice-Chairman of the Executive Committee shall be the Vice-Chairman
of the WSPP. The Vice-Chairman, in the absence or disability of the Chairman,
shall exercise the powers and perform the duties of the Chairman and such other
duties as the Executive Committee or the Chairman may prescribe, subject at all
times to this Agreement and the direction of the Executive Committee.

 

  8.7.3 The Secretary/Treasurer shall be the Secretary/Treasurer of the WSPP.
The Secretary/Treasurer, or his designee, shall record minutes of meetings and
actions of the Executive Committee, perform the customary duties of a secretary
and treasurer of a non-profit corporation, and attend to the giving and serving
of all notices required by law or under this Agreement.

 

  8.7.4. The Chairman of the Operating Committee shall preside over Operating
Committee meetings. The Vice Chairman of the Operating Committee shall serve in
the absence of the Chairman and perform such other duties as the Operating
Committee may assign. The Secretary of the Operating Committee, or his designee,
shall record minutes of meetings and actions of the Operating Committee, and
shall give Notice of meetings.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 20B

Rate Schedule FERC No. 6

   

 

9. PAYMENTS:

 

  9.1 The accounting and billing period for transactions under this Agreement
shall be one (1) calendar month, unless otherwise specified in a Confirmation
Agreement. Bills sent to any Party shall be sent to the appropriate billing
address as set forth on the WSPP homepage or as otherwise specified by such
Party.

 

  9.2 Unless otherwise specified, payments for amounts billed under this
Agreement shall be paid so that such payments are received by the Party to be
paid on the 20th day of the invoicing month or the tenth (10) day after receipt
of the bill, whichever is later. Notwithstanding the foregoing, Premiums shall
be paid within three (3) Business Days of receipt of the invoice therefor.
Payment shall be made at the location designated by the Party to which payment
is due. Payment shall be considered received when payment is received by the
Party to which Payment is due at the location designated by that Party. If the
due date falls on a non-Business Day of either Party, then the payment shall be
due on the next following Business Day.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 20C

Rate Schedule FERC No. 6

   

 

  9.3 Amounts not paid on or before the due date shall be payable with interest
calculated daily, at a rate equal to 200 basis points above the per annum Prime
Rate reported daily in the Wall Street Journal for the period beginning on the
day after the due date and ending on the day of payment, provided that such
interest shall not exceed the amount permitted by law.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 21

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 21

 

  9.4 In case any portion of any bill is in dispute, the entire bill shall be
paid when due. Any excess amount of bills which, through inadvertent errors or
as a result of a dispute, may have been overpaid shall be returned by the owing
Party upon determination of the correct amount, with interest calculated in the
manner set forth in Section 9.3. The Parties shall have no rights to dispute the
accuracy of any bill or payment after a period of two (2) years from the date on
which the bill was initially delivered.

 

  9.5 If a Party’s records reveal that a bill was not delivered, then the Party
may deliver to the appropriate Party a bill within two (2) years from the date
on which the bill would have been delivered under Section 9.1 of this Agreement.
The right to payment is waived with respect to any amounts not billed within
such two (2) year period.

 

  9.6 Each Party, or any third party representative of a Party, shall keep
complete and accurate records, and shall maintain such data as may be necessary
for the purpose of ascertaining the accuracy of all relevant data, estimates, or
statements of charges submitted hereunder for a period of two (2) years from the
date the bill was delivered under this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Third Revised Sheet No. 22

Rate Schedule FERC No. 6

  Superseding Second Revised Sheet No. 22

 

Within a two (2) year period from the date on which the bill was initially
delivered, any Party to the applicable transaction may request in writing copies
of the records of the other Party for that transaction to the extent reasonably
necessary to verify the accuracy of any statement or charge. The Party from
which documents or data has been requested shall cooperate in providing the
documents and data within a reasonable time period.

 

10. UNCONTROLLABLE FORCES:

 

No Party shall be considered to be in breach of this Agreement or any applicable
Confirmation Agreement to the extent that a failure to perform its obligations
under this Agreement or any such Confirmation Agreement shall be due to an
Uncontrollable Force. The term “Uncontrollable Force” means an event or
circumstance which prevents one Party from performing its obligations under one
or more transactions, which event or circumstance is not within the reasonable
control of, or the result of the negligence of the claiming Party, and which by
the exercise of due diligence, the claiming Party is unable to avoid, cause to
be avoided, or overcome. So long as the requirements of the preceding sentence
are met, “Uncontrollable Forces” may include and are not restricted to flood,
drought, earthquake, storm, fire, lightning, epidemic, war, riot, civil
disturbance or disobedience, labor dispute, labor or material shortage,
sabotage, restraint by court order or public authority, and action or nonaction
by, or failure to obtain the necessary authorizations or approvals from, any
governmental agency or authority.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 22A

Rate Schedule FERC No. 6

   

 

The following shall not be considered “Uncontrollable Forces”: (i) the price of
electricity faced by Seller; or (ii) Purchaser’s inability due to price to use
or resell the power purchased hereunder. No Party shall, however, be relieved of
liability for failure of performance to the extent that such failure is due to
causes arising out of its own negligence or due to removable or remediable
causes which it fails to remove or remedy within a reasonable time period.
Nothing contained herein shall be construed to require a

 

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 23

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 23

 

Party to settle any strike or labor dispute in which it may be involved. Any
Party rendered unable to fulfill any of its obligations by reason of an
Uncontrollable Force shall give prompt notice of such fact and shall exercise
due diligence, as provided above, to remove such inability within a reasonable
time period. If oral notice is provided, it shall be promptly followed by
written notice.

 

Notwithstanding the “due diligence” obligations or obligations to remove or
remedy the causes set forth in the foregoing paragraph (which do not apply to
this paragraph except as specified below), where the entity providing
transmission services for transactions under any Service Schedule interrupts
such transmission service, the interruption in transmission service shall be
considered an Uncontrollable Force under this Section 10 only in the following
two sets of circumstances:

 

  (1) An interruption in transmission service shall be considered an
Uncontrollable Force if (a) the Parties agreed on a transmission path for that
transaction at the time the transaction under this Agreement was entered into by
the Parties’ thereto, (b) firm transmission involving that transmission path was
obtained pursuant to a transmission tariff or contract to effectuate the
transaction under the applicable Service Schedule, and (c) the entity providing
transmission service curtailed or interrupted such firm transmission pursuant to
the applicable transmission tariff or contract;

 

  (2) if the Parties did not agree on the transmission path for a transaction at
the time the transaction was entered into, an interruption in transmission
service shall be

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 24

Rate Schedule FERC No. 6

   

 

considered an Uncontrollable Force only if (a) the Party contracting for
transmission services shall have made arrangements with the entity providing
transmission service for firm transmission to effectuate the transaction under
the applicable Service Schedule, (b) the entity providing transmission service
curtailed or interrupted such transmission service due to an event of
Uncontrollable Forces or provision of like effect, and (c) the Party which
contracted for such firm transmission services could not obtain alternate energy
at the delivery point, alternate transmission services, or alternate means of
delivering energy after exercising due diligence.

 

No Party shall be relieved by operation of this Section 10 of any liability to
pay for power delivered to the Purchaser or to make payments then due or which
the Party is obligated to make with respect to performance which occurred prior
to the Uncontrollable Force.

 

11. WAIVERS:

 

Any waiver at any time by any Party of its rights with respect to a default
under this Agreement or any Confirmation Agreements, or any other matter under
this Agreement, shall not be deemed a waiver with respect to any subsequent
default of the same or any other matter.

 

12. NOTICES:

 

  12.1 Except for the oral notice provided for in Section 10 of this Agreement,
any formal notice, demand or request provided for in this Agreement shall be in

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 25

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 25

 

writing and shall be deemed properly served, given or made if delivered in
person, or sent by either registered or certified mail (postage prepaid),
prepaid telegram, fax, overnight delivery (with record of receipt), or other
means agreed to by the Parties.

 

  12.2 RESERVED

 

  12.3 Notices and requests of a routine nature applicable to delivery or
receipt of power or energy or operation of facilities shall be given in such
manner as the committees from time to time or the Parties to a transaction shall
prescribe.

 

13. APPROVALS:

 

  13.1 This Agreement is subject to valid laws, orders, rules and regulations of
duly constituted authorities having jurisdiction. Nothing contained in this
Agreement shall give FERC jurisdiction over those Parties not otherwise subject
to such jurisdiction or be construed as a grant of jurisdiction over any Party
by any state or federal agency not otherwise having jurisdiction by law.

 

  13.2 This Agreement, including any Service Schedule hereto, shall become
effective as to any Party when it is accepted for filing by FERC, without
changes or conditions unacceptable to such Party, for application to the Parties
subject to FERC jurisdiction under the Federal Power Act; provided, however,
that nothing in this Agreement is intended to restrict the authority of the
Bonneville Power Administration (BPA) pursuant to applicable statutory authority
to use its existing wholesale power and transmission rates or to adopt new
rates, rate schedules, or general rate schedule provisions for application under
this Agreement and obtain

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 26

Rate Schedule FERC No. 6

   

 

interim or final approval of those rates from FERC pursuant to Section 7 of the
Pacific Northwest Electric Power Planning and Conservation Act, 16 U.S.C. Sec.
839e, provided such rates do not exceed the maximum rates in the applicable
Service Schedule and are consistent with the terms and conditions of said
Service Schedule. If, upon filing of this Agreement by Parties subject to FERC
jurisdiction under the Federal Power Act, FERC orders a hearing to determine
whether this Agreement or a Service Schedule under this Agreement is just and
reasonable under the Federal Power Act, the Agreement or Service Schedule shall
not become effective until the date when an order issued by FERC, determining
this Agreement or the Service Schedule to be just and reasonable without changes
or new conditions unacceptable to the Parties, is no longer subject to judicial
review. Any changes or conditions imposed by any agency or court, including FERC
ordering a hearing, shall be cause for immediate withdrawal by any nonconsenting
Party.

 

  13.3 The Parties subject to FERC jurisdiction under the Federal Power Act
shall have the right to terminate their participation in this Agreement, and any
rate schedule or services included herein, pursuant to the terms of Section 5 of
this Agreement and without the necessity of further filing with or approval by
FERC.

 

  13.4 Any amendment or change in maximum rates specified in the Service
Schedules shall not become effective with regard to any Party that is subject to
FERC jurisdiction under the Federal Power Act until it is accepted for filing or
confirmed and approved by FERC as specified in and subject to the conditions of
Section 13.2.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 27

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 27

 

  13.5 Nothing contained in this Agreement shall be construed to establish any
precedent for any other agreement or to grant any rights to or impose any
obligations on any Party beyond the scope and term of this Agreement.

 

14. TRANSFER OF INTEREST IN AGREEMENT:

 

No Party shall voluntarily transfer its membership under this Agreement without
the written consent and approval of all other Parties except to a Successor in
Operation of such Party. With regard to the transfer of the rights and
obligations of any Party associated with transactions under the Service
Schedules, neither Party may assign such rights or obligations unless (a) the
other Party provides its prior written consent which shall not be unreasonably
withheld; or (b) the assignment is to a Successor in Operation which provides
reasonable creditworthiness assurances (see Section 27 for examples of such
assurances) if required by the non-assigning Party based upon its reasonably
exercised discretion. Any successor or assignee of the rights of any Party,
whether by voluntary transfer, judicial or foreclosure sale or otherwise, shall
be subject to all the provisions and conditions of this Agreement and
Confirmation Agreements (where applicable) to the same extent as though such
successor or assignee were the original Party under this Agreement or the
Confirmation Agreements, and no assignment or transfer of any rights under this
Agreement or any Confirmation Agreement shall be effective unless and until the
assignee or transferee agrees in writing to assume all of the obligations of the
assignor or transferor and to be bound by all of the provisions and

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 28

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 28

 

conditions of this Agreement and any Confirmation Agreement (where applicable).
The execution of a mortgage or trust deed or a judicial or foreclosure sale made
thereunder shall not be deemed a voluntary transfer within the meaning of this
Section 14.

 

15. SEVERABILITY:

 

In the event that any of the terms, covenants or conditions of this Agreement or
any Confirmation Agreement, or the application of any such term, covenant or
condition, shall be held invalid as to any person or circumstance by any court,
regulatory agency, or other regulatory body having jurisdiction, all other
terms, covenants or conditions of this Agreement and the Confirmation Agreement
and their application shall not be affected thereby, but shall remain in force
and effect unless a court, regulatory agency, or other regulatory body holds
that the provisions are not separable from all other provisions of this
Agreement or such Confirmation Agreement.

 

16. MEMBERSHIP:

 

  16.1 Any Electric Utility, Retail Entity or Qualifying Facility may become a
Party to this Agreement. The Executive Committee shall notify such Electric
Utility, Retail Entity or Qualifying Facility of its decision within sixty (60)
days of a request to become a Party to this Agreement, and any acceptable entity
shall become a Party hereto by the execution of this Agreement or a counterpart
hereof, payment of costs pursuant to Section 16.4, and concluding any necessary
acceptance or approval referred to in Section 13. Any such Party, if it is
subject to the ratemaking jurisdiction of FERC, shall be responsible for any
FERC filing necessary for it to implement its performance under this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2001    

Western Systems Power Pool

    

Issued on:

 

May 2, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 29

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 29

 

  16.2 Each Party shall continue to meet the requirements of Section 16.1 in
order to remain a Party to this Agreement

 

  16.3 Being a Party to this Agreement shall not serve as a substitute for
contractual arrangements that may be needed between any Party which operates a
Control Area and any other Party which operates within that Control Area.

 

  16.4 Any entity that becomes a Party to this Agreement which was not a party
to the experimental Western Systems Power Pool Agreement shall pay a one time
fee of $25,000 under this Agreement in recognition of prior efforts and costs
incurred by the parties to the experimental Western Systems Power Pool
Agreement, which efforts greatly facilitated development of this Agreement. Such
fee shall be credited to future costs of the WSPP incurred hereunder.

 

  16.5 In addition to requirements set forth elsewhere in this Agreement imposed
on Parties as part of their membership in the WSPP, each Party shall abide by
the following requirements:

 

  16.5.1 Each Party shall maintain updated information regarding its Executive
Committee and Operating Committee representatives on the WSPP Homepage and shall
submit changes within a reasonable time period. 16.5.2 With regard to disputes
involving transactions under this Agreement or other agreements, no Party shall
seek to conduct discovery of the WSPP or

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 29A

Rate Schedule FERC No. 6

   

 

compel the testimony of WSPP officers acting in their capacities as officers of
the WSPP or of the WSPP’s attorneys or consultants with regard to their work for
the WSPP, provided that the foregoing prohibition shall not apply in proceedings
brought against the WSPP. In the event a Party seeks to compel discovery or
testimony in violation of this Section, that Party shall be deemed to have
consented to the quashing of the subpoena or other process providing therefor.
Notwithstanding any other provision in this Agreement, a Party that seeks to
conduct discovery or take testimony in breach of this provision shall compensate
the WSPP and its officers, attorneys, and consultants, as applicable, for all
out-of-pocket costs incurred.

 

17. RELATIONSHIP OF PARTIES:

 

  17.1 Nothing contained herein or in any Confirmation Agreement shall be
construed to create an association, joint venture, trust, or partnership, or
impose a trust or partnership covenant, obligation, or liability on or with
regard to any one or more of the Parties. Each Party shall be individually
responsible for its own covenants, obligations, and liabilities under this
Agreement and under any applicable Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 30

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 30

 

  17.2 All rights of the Parties are several, not joint. No Party shall be under
the control of or shall be deemed to control another Party. Except as expressly
provided in this Agreement, no Party shall have a right or power to bind another
Party without its express written consent.

 

18. NO DEDICATION OF FACILITIES:

 

Any undertaking by one Party to another Party under any provision of this
Agreement shall not constitute the dedication of the electric system or any
portion thereof of the undertaking Party to the public or to the other Party,
and it is understood and agreed that any such undertaking under any provision of
this Agreement by a Party shall cease upon the termination of such Party’s
obligations under this Agreement.

 

19. NO RETAIL SERVICES:

 

Nothing contained in this Agreement shall grant any rights to or obligate any
Party to provide any services hereunder directly to or for retail customers of
any Party.

 

20. THIRD PARTY BENEFICIARIES:

 

This Agreement shall not be construed to create rights, in, or to grant remedies
to, any third party as a beneficiary of this Agreement or of any duty,
obligation or undertaking established herein except as provided for in Section
14.

 

21. LIABILITY AND DAMAGES:

 

  21.1a This Agreement contains express remedies or measures of damages in
Sections 21.3 and 22 for non-performance or default.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 30A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 30A

 

ALL OTHER DAMAGES OR REMEDIES ARE HEREBY WAIVED. Therefore, except as provided
in Sections 21.3 and 22, no Party or its directors, members of its governing
bodies, officers or employees shall be liable to any other Party or Parties for
any loss or damage to property, loss of earnings, or revenues, personal injury,
or any other direct, indirect, or consequential damages or injury, or punitive
damages, which may occur or result from the performance or non-performance of
this Agreement (including any applicable Confirmation Agreement), including any
negligence arising hereunder. Any liability or damages faced by an officer or
employee of a Federal agency or by that agency that would result from the
operation of this provision shall not be inconsistent with Federal law.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 31

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 31

 

  21.2 Notwithstanding any other provision in this Agreement, any Party due
monies under this Agreement, the amounts of which are not in dispute or if
disputed have been the subject of a decision awarding such amounts, (i) shall
have the right to seek payment of such monies in any forum having competent
jurisdiction and (ii) shall possess the right to seek relief directly from that
forum without first utilizing the mediation or arbitration provisions of this
Agreement and without exercising termination and liquidation rights under
Section 22.

 

  21.3 The following damages provision shall apply to transactions under Service
Schedules B and C. For transactions under Service Schedule A, this damages
provision or some other damages provision will apply only if such a damages
provision is agreed to through a Confirmation Agreement. The damages under this
Section 21.3 apply to a Party’s failure to deliver or receive electric power or
energy in violation of the terms of the Agreement and any Confirmation
Agreement. The Contract Quantity and Contract Price referred to in this Section
21.3 are part of the agreement between the Parties for which damages are being
calculated under this Section.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 31A

Rate Schedule FERC No. 6

   

 

  (a) If either Party fails to deliver or receive, as the case may be, the
quantities of electric power or energy due under the Agreement and any
Confirmation Agreement (thereby becoming a “Non-Performing Party” for the
purposes of this Section 21.3), the other party (the “Performing

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 32

Rate Schedule FERC No. 6

   

 

Party”) shall be entitled to receive from the Non-Performing Party an amount
calculated as follows (unless performance is excused by Uncontrollable Forces as
provided in Section 10, the applicable Service Schedule, or by the Performing
Party):

 

  (1) If the amount the Purchaser scheduled or received in any hour is less than
the applicable hourly Contract Quantity, then the Purchaser shall be liable for
(a) the product of the amount (whether positive or negative), if any, by which
the Contract Price differed from the Sales Price (Contract Price - Sales Price)
and the amount by which the quantity received by the Purchaser was less than the
hourly Contract Quantity; plus (b) the amount of transmission charge(s), if any,
for firm transmission service upstream of the delivery point, which the Seller
incurred to achieve the Sales Price, less the reduction, if any, in transmission
charge(s) achieved as a result of the reduction in the Purchaser’s schedule or
receipt of electric energy (based on Seller’s reasonable commercial efforts to
achieve such reduction). If the total amounts for all hours calculated under
this paragraph (1) are negative, then neither the Purchaser nor the Seller shall
pay any amount under this Section 21.3(a)(1).

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 33

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 33

 

  (2) If the amount the Seller scheduled or delivered in any hour is less than
the applicable hourly Contract Quantity, then the Seller shall be liable for (a)
the product of the amount (whether positive or negative), if any, by which the
Replacement Price differed from the Contract Price (Replacement Price - Contract
Price) and the amount by which the quantity delivered by the Seller was less
than the hourly Contract Quantity; plus (b) the amount of transmission
charge(s), if any, for firm transmission service downstream of the delivery
point, which the Purchaser incurred to achieve the Replacement Price, less the
reduction, if any, in transmission charge(s) achieved as a result of the
reduction in the Seller’s schedule or delivery (based on Purchaser’s reasonable
commercial effort to achieve such reduction). If the total amounts for all hours
calculated under this paragraph (2) are negative, then neither the Purchaser nor
the Seller shall pay any amount under this Section 21.3(a)(2).

 

  (3) The Non-Performing Party also shall reimburse the Performing Party for any
charges imposed on the Performing Party under open access transmission tariffs
due to the non-performance.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 33A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 33A

 

  (4) The Non-Performing Party shall pay any amount due from it under this
section within the billing period as specified in Section 9 of this Agreement or
agreed to in the applicable Confirmation Agreement if the Parties agreed to
revise the billing period in Section 9.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 34

Rate Schedule FERC No. 6

   

 

  (b) The Parties agree that the amounts recoverable under this Section 21.3 are
a reasonable estimate of loss and not a penalty, and represent the sole and
exclusive remedy for the Performing Party. Such amounts are payable for the loss
of bargain and the loss of protection against future risks.

 

  (c) Each Party agrees that it has a duty to mitigate damages in a commercially
reasonable manner to minimize any damages it may incur as a result of the other
Party’s performance or non-performance of this Agreement.

 

  (d) In the event the Non-Performing Party disputes the calculation of the
damages under this Section 21.3, the Non-Performing Party shall pay the full
amount of the damages as required by Section 9 of this Agreement to the
Performing Party. After informal dispute resolution as required by Section 34.1,
any remaining dispute involving the calculation of the damages shall be referred
to binding dispute resolution as provided by Section 34.2 of this Agreement. If
resolution or agreement results in refunds or the need for refunds to the
Non-Performing Party, such refunds shall be calculated in accordance with
Section 9.4 of this Agreement.

 

22. DEFAULT OF TRANSACTIONS UNDER THIS AGREEMENT AND CONFIRMATION AGREEMENTS:

 

  22.1 EVENTS OF DEFAULT

 

An “Event of Default” shall mean with respect to a Party (“Defaulting Party”):

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 35

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 35

 

  (a) the failure by the Defaulting Party to make, when due, any payment
required pursuant to this Agreement or Confirmation Agreement if such failure is
not remedied within two (2) Business Days after written notice of such failure
is given to the Defaulting Party by the other Party (“the Non-Defaulting
Party”). The Non-Defaulting Party shall provide the notice by facsimile to the
designated contact person for the Defaulting Party and also shall send the
notice by overnight delivery to such contact person; or

 

  (b) the failure by the Defaulting Party to provide clear and good title as
required by Section 33.3, or to have made accurate representations and
warranties as required by Section 37 and such failure is not cured within five
(5) Business Days after written notice thereof to the Defaulting Party;

 

or

 

  (c) The institution, with respect to the Defaulting Party, by the Defaulting
Party or by another person or entity of a bankruptcy, reorganization,
moratorium, liquidation or similar insolvency proceeding or other relief under
any bankruptcy or insolvency law affecting creditor’s rights or a petition is
presented or instituted for its winding-up or liquidation; or

 

  (d) The failure by the Defaulting Party to provide adequate assurances of its
ability to perform all of its outstanding material obligations to the
Non-Defaulting Party under the Agreement or Confirmation Agreement pursuant to
Section 27 of this Agreement or any substitute or modified provision in the
Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 36

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 36

 

  (e) With respect to its Guarantor, if any:

 

  (i) if a material representation or warranty made by a Guarantor in connection
with this Agreement, or any transaction entered into hereunder, is false or
misleading in any material respect when made or when deemed made or repeated; or

 

  (ii) the failure of a Guarantor to make any payment required or to perform any
other material covenant or obligation in any guarantee made in connection with
this Agreement, including any transaction entered into hereunder, and such
failure shall not be remedied within three (3) Business Days after written
notice; or

 

  (iii) the institution, with respect to the Guarantor, by the Guarantor or by
another person or entity of a bankruptcy, reorganization, moratorium,
liquidation or similar insolvency proceeding or other relief under any
bankruptcy or insolvency law affecting creditor’s rights or a petition is
presented or instituted for its winding-up or liquidation; or

 

  (iv) the failure, without written consent of the other Party, of a Guarantor’s
guarantee to be in full force and effect for purposes of this Agreement (other
than in accordance with its terms) prior to the satisfaction of all obligations
of such Party under each transaction to which such guarantee shall relate; or

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 36A

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 36A

 

  (v) a Guarantor shall repudiate, disaffirm, disclaim, or reject, in whole or
in part, or challenge the validity of, any guarantee.

 

  22.2 REMEDIES FOR EVENTS OF DEFAULT

 

If an Event of Default occurs, the Non-Defaulting Party shall possess the right
to terminate all transactions between the Parties under this Agreement upon
written notice (by facsimile or other reasonable means) to the Defaulting Party,
such notice of termination to be effective immediately upon receipt. If the Non-
Defaulting Party fails to exercise this right of termination within thirty (30)
days following the time when the Event of Default becomes known (or more than
thirty days if the Non-Defaulting and Defaulting Parties agree to an extension),
then such right of termination shall no longer be available to the
Non-Defaulting Party as a remedy for the Event(s) of Default; provided, however,
this thirty day requirement for exercising termination rights shall not apply to
defaults pursuant to Sections 22.1(c) and 22.1(e)(iii). The Non-Defaulting Party
terminating transaction(s) under this Section 22.2 may do so without making a
filing at FERC. Upon termination, the Non-Defaulting Party shall liquidate all
transactions as soon as practicable, provided that in no event will the
Non-Defaulting Party be allowed to liquidate Service Schedule A transactions.
The payment associated with termination (“Termination Payment”) shall be
calculated in accordance with

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 36B

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 36B

 

this Section 22.2 and Section 22.3. The Termination Payment shall be the sole
and exclusive remedy for the Non-Defaulting Party for each terminated
transaction (“Terminated Transaction”) for the time period beginning at the time
notice of termination under this Section 22 is received. Prior to receipt

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 37

Rate Schedule FERC No. 6

   

 

of such notice of termination by the Defaulting Party, the Non-Defaulting Party
may exercise any remedies available to it under Section 21.3 of this Agreement
or Confirmation Agreement(s), and any other remedies available to it at law or
otherwise.

 

Upon termination, the Non-Defaulting Party may withhold any payments it owes the
Defaulting Party for any obligations incurred prior to termination under this
Agreement or Confirmation Agreement(s) until the Defaulting Party pays the
Termination Payment to the Non-Defaulting Party. The Non-Defaulting Party shall
possess the right to set-off the amount due it under this Section 22 by any such
payments due the Defaulting Party as provided in Section 22.3(d).

 

  22.3 LIQUIDATION CALCULATION OPTIONS

 

The Non-Defaulting Party shall calculate the Termination Payment as follows:

 

  (a) The Gains and Losses shall be determined by comparing the value of the
remaining term, transaction quantities, and transaction prices under each
Terminated Transaction had it not been terminated to the equivalent quantities
and relevant market prices for the remaining term either quoted by a bona fide
third-party offer or which are reasonably expected to be available in the market
under a replacement contract for each Terminated Transaction. To ascertain the
market prices of a replacement contract, the Non-Defaulting Party may consider,
among other valuations, quotations

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 38

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 38

 

from Dealers in energy contracts, any or all of the settlement prices of the
NYMEX power futures contracts (or NYMEX power options contracts in the case of
Physically-Settled Options) and other bona fide third party offers, all adjusted
for the length of the remaining term and differences in transmission. It is
expressly agreed that the Non-Defaulting Party shall not be required to enter
into replacement transactions in order to determine the Termination Payment.

 

  (b) The Gains and Losses calculated under paragraph (a) shall be discounted to
present value using the Present Value Rate as of the time of termination (to
take account to the period between the time notice of termination was effective
and when such amount would have otherwise been due pursuant to the relevant
transaction). The “Present Value Rate” shall mean the sum of 0.50% plus the
yield reported on page “USD” of the Bloomberg Financial Markets Services Screen
(or, if not available, any other nationally recognized trading screen reporting
on-line intraday trading in United States government securities) at 11:00 a.m.
(New York City, New York time) for the United States government securities
having a maturity that matches the average remaining term of the Terminated
Transactions; and

 

  (c) The Non-Defaulting Party shall set off or aggregate, as appropriate, the
Gains and Losses (as calculated in Section 22.3(a)) and Costs and notify

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 39

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 39

 

the Defaulting Party. If the Non-Defaulting Party’s aggregate Losses and Costs
exceed its aggregate Gains, the Defaulting Party shall, within three (3)
Business Days of receipt of such notice, pay the Termination Payment to the
Non-Defaulting Party, which amount shall bear interest at the Present Value rate
from the time notice of termination was received until paid. If the
Non-Defaulting Party’s aggregate Gains exceed its aggregate Losses and Costs,
the Non-Defaulting Party, after any set-off as provided in paragraph (d), shall
pay the remaining amount to the Defaulting Party within three (3) Business Days
of the date notice of termination was received including interest at the Present
Value from the time notice of termination was received until the Defaulting
Party receives payment.

 

  (d) The Non-Defaulting Party shall aggregate or set off, as appropriate, at
its election, any or all other amounts owing between the Parties (discounted at
the Present Value Rate) under this Agreement and any Confirmation Agreements
against the Termination Payment so that all such amounts are aggregated and/or
netted to a single liquidated amount. The net amount due from any such
liquidation shall be paid within three (3) Business Days following the date
notice of termination is received.

 

  (e) (i) If the Non-Defaulting Party owes the Defaulting Party monies under
this Section 22.3, then notwithstanding the three Business Day payment
requirement detailed above, the Non-Defaulting

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 39A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 39A

 

Party may elect to pay the Defaulting Party the monies owed under this Section
22.3 over the remaining life of the contract(s) being terminated. The
Non-Defaulting Party may make this election by providing written notice to the
Defaulting Party within three Business Days of the notice being provided to
terminate and liquidate under this Section 22.3. The Non-Defaulting Party shall
provide the Defaulting Party with the details on the method for recovering the
monies owed over the remaining life of the contract(s). That method shall ensure
that the Defaulting Party receives a payment each month through the end of the
term of each contract which allows it to receive the monies which would have
been due it under Sections 22.3(c) and (d) in total (to be recovered over the
term of the contract(s) to replicate as closely as possible the payment streams
under such contract(s)) provided that the discounting using the Present Value
Rate referenced in Section 22.3 (b) shall not be reflected in determining the
amounts to be recovered under this provision. Any disputes as to the methodology
shall be resolved pursuant to the dispute resolution procedures in Section 34,
with binding arbitration pursuant to Section 34.2 required for disputes as to
the methodology if mediation is unsuccessful.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 39B

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 39B

 

  (ii) This Section 22.3(e) and the rights and obligations under it shall
survive termination of any applicable transactions or agreements.

 

  (iii) The Party owed monies under this Section 22.3(e) shall have the right to
request credit assurances consistent with Section 27 even after termination of
any contract or transaction.

 

  (iv) If the Party owing money defaults on its payment obligations consistent
with Section 22.1(a) or defaults with regard to providing credit assurances
consistent with Section 22.1(d), then the other Party shall have the right (by
written notice) at any time after the Party owing money defaults to require that
Party to pay all monies owed under all of the contracts subject to this Section
22.3(e) within three Business Days of receipt of the written notice. The monies
to be paid under this accelerated payment provision shall be the remaining
amounts to be paid under the contract(s) reflecting a discount using the Present
Value Rate from the date of the written notice.

 

If the Defaulting Party disagrees with the calculation of the Termination
Payment and the Parties cannot otherwise resolve their differences, the
calculation issue shall be submitted to informal dispute resolution as provided
in Section 34.1

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 40

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 40

 

of this Agreement and thereafter binding dispute resolution pursuant to Section
34.2 if the informal dispute resolution does not succeed in resolving the
dispute. Pending resolution of the dispute, the Defaulting Party shall pay the
full amount of the Termination Payment calculated by the Non-Defaulting Party
within three (3) Business Days of receipt of notice as set forth in Sections
22.3(c) and (d) subject to the Non-Defaulting Party refunding, with interest,
pursuant to Section 9.4, any amounts determined to have been overpaid.

 

For purposes of this Section 22.3:

 

  (i) “Gains” means the economic benefit (exclusive of Costs), if any, resulting
from the termination of the Terminated Transactions, determined in a
commercially reasonable manner as calculated in accordance with this Section
22.3;

 

  (ii) “Losses” means the economic loss (exclusive of Costs), if any, resulting
from the termination of the Terminated Transactions, determined in a
commercially reasonable manner as calculated in accordance with this Section
22.3;

 

  (iii) “Costs” means brokerage fees, commissions and other similar transaction
costs and expenses reasonably incurred in terminating any specifically related
arrangements which replace a Terminated Transaction, transmission and ancillary
service costs associated with Terminated Transactions, and reasonable attorneys’
fees, if any, incurred in connection

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 41

Rate Schedule FERC No. 6

   

 

with the Non-Defaulting Party enforcing its rights with regard to the Terminated
Transactions. The Non-Defaulting Party shall use reasonable efforts to mitigate
or eliminate these Costs.

 

  (iv) In no event, however, shall a Party’s Gains, Losses or Costs include any
penalties or similar charges imposed by the Non-Defaulting Party. 22A. DEFAULT
IN PAYMENT OF WSPP OPERATING COSTS:

 

  22A.1 A Party shall be deemed to be in default in payment of its share of WSPP
operating costs pursuant to Section 7 of this Agreement, if any, when payment is
not received within ten (10) days after receipt of written notice. A default by
any Party in such payment obligations shall be cured by payment of all overdue
amounts together with interest accrued at the rate of one percent (1%) per
month, or the maximum interest rate permitted by law, if any, whichever is less,
prorated by days from the due date to the date the payment curing the default is
made unless and until the Executive Committee shall determine another rate.

 

  22A.2 A defaulting Party, which is in default under Section 22.A1, shall be
liable for all costs, including costs of collection and reasonable attorney
fees, plus interest as provided in Section 22.A1 hereof.

 

  22A.3 The rights under this Agreement of a Party which is in default of its
obligation to pay operating costs under this Agreement for a period of three (3)
months or more may be revoked by a vote of the non-defaulting

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 42

Rate Schedule FERC No. 6

   

 

Parties’ representatives on the Executive Committee consistent with Section 8.3.
The defaulting Party’s rights shall not be revoked, however, unless said Party
has received at least thirty (30) days written notice of the non-defaulting
Parties’ intent to revoke such rights. Said notice shall state the date on which
the revocation of rights shall become effective if the default is not cured and
shall state all actions which must be taken or amounts which must be paid to
cure the default. This provision allowing the non-defaulting Parties to revoke
such rights is in addition to any other remedies provided in this Agreement or
at law and shall in no way limit the non-defaulting Parties’ ability to seek
judicial enforcement of the defaulting Party’s obligations to pay its share of
the operating costs under this Agreement. Upon the effective date of such
revocation of rights, the defaulting party shall not be allowed to enter into
any new transactions under this Agreement. The defaulting party under the
Agreement or any Confirmation Agreements shall be required to carry out all
obligations that existed prior to the effective date of such revocation. If a
defaulting Party’s rights under this Agreement have been revoked, the Executive
Committee may restore that Party’s rights upon the defaulting Party paying all
amounts due and owing under this Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 42A

Rate Schedule FERC No. 6

   

 

  22A.4 Upon revocation of the rights of a defaulting Party under this
Agreement, costs of the WSPP hereunder shall be equally shared among the
remaining Parties. Cost allocation adjustments shall be retroactive to the date
of the default.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 43

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 43

 

23. OTHER AGREEMENTS:

 

No provision of this Agreement shall preclude any Party from entering into other
agreements or conducting transactions under existing agreements with other
Parties or third parties. This Agreement shall not be deemed to modify or change
any rights or obligations under any prior contracts or agreements between or
among any of the Parties.

 

24. GOVERNING LAW:

 

This Agreement and any Confirmation Agreement shall be governed by and construed
in accordance with the laws of the State of Utah, without regard to the
conflicts of laws rules thereof. The foregoing notwithstanding, (1) if both the
Seller and Purchaser are organized under the laws of Canada, then the laws of
the province of the Seller shall govern, or (2) if the Seller or Purchaser is an
agency of or part of the United States Government, then the laws of the United
States of America shall govern.

 

25. JUDGMENTS AND DETERMINATIONS:

 

Whenever it is provided in this Agreement that a Party shall be the sole judge
of whether, to what extent, or under what conditions it will provide a given
service, its exercise of its judgment shall be final and not subject to
challenge. Whenever it is provided that (i) a service under a given transaction
may be curtailed under certain conditions or circumstances, the existence of
which are determined by or in the judgment of a Party, or (ii) the existence of
qualifications for membership shall be determined by

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 44

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 44

 

the Executive Committee pursuant to Section 16, that Party’s or the Executive
Committee’s determination or exercise of judgment shall be final and not subject
to challenge if it is made in good faith and not made arbitrarily or
capriciously.

 

26. COMPLETE AGREEMENT:

 

This Agreement and any subsequent amendments, including the Service Schedules
and Exhibits incorporated herein, and any Confirmation Agreement, shall
constitute the full and complete agreement of the Parties with respect to the
subject matter hereof, and all prior or contemporaneous representations,
statements, negotiations, understandings and inducements are fully merged and
incorporated in this Agreement.

 

27. CREDITWORTHINESS:

 

Should a Party’s creditworthiness, financial responsibility, or performance
viability become unsatisfactory to the other Party in such other Party’s
reasonably exercised discretion with regard to any transaction pursuant to this
Agreement or any Confirmation Agreement, the dissatisfied Party (the “First
Party”) may require the other Party (the “Second Party”) to provide, at the
Second Party’s option (but subject to the First Party’s acceptance based upon
reasonably exercised discretion), either (1) the posting of a Letter of Credit,
(2) a cash prepayment, (3) the posting of other acceptable collateral or
security by the Second Party, (4) a Guarantee Agreement executed by a
creditworthy entity; or (5) some other mutually agreeable method of satisfying
the First Party. The Second Party’s obligations under this Section 27 shall be
limited to a reasonable estimate of the damages to the First Party

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 45

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 45

 

(consistent with Section 22.3 of this Agreement) if the Second Party were to
fail to perform its obligations. Events which may trigger the First Party
questioning the Second Party’s creditworthiness, financial responsibility, or
performance viability include, but are not limited to, the following:

 

  (1) The First Party has knowledge that the Second Party (or its Guarantor if
applicable) are failing to perform or defaulting under other contracts.

 

  (2) The Second Party has exceeded any credit or trading limit set out in the
Confirmation Agreement or other agreement between the Parties.

 

  (3) The Second Party or its Guarantor has debt which is rated as investment
grade and that debt falls below the investment grade rating by at least one
rating agency or is below investment grade and the rating of that debt is
downgraded further by at least one rating agency.

 

  (4) Other material adverse changes in the Second Party’s financial condition
occur.

 

  (5) Substantial changes in market prices which materially and adversely impact
the Second Party’s ability to perform under this Agreement or any Confirmation
Agreement occur.

 

If the Second Party fails to provide such reasonably satisfactory assurances of
its ability to perform a transaction hereunder within three (3) Business Days of
demand therefore, that will be considered an Event of Default under Section 22
of this Agreement and the First Party shall have the right to exercise any of
the remedies provided for under that Section 22. Nothing contained in this
Section 27 shall affect any credit agreement or arrangement, if any, between the
Parties.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  October 1, 2003    

Western Systems Power Pool

    

Issued on:

 

August 1, 2003

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 46

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 46

 

28. NETTING:

 

  28.1 If the Purchaser and the Seller are each required to pay an amount to
each other in the same calendar month for transactions under this Agreement,
then such amounts with respect to each Party may be aggregated and the Parties
may discharge their obligations to pay through netting of the respective amounts
due, in which case the Party, if any, owing the greater aggregate amount may pay
to the other Party the difference between the amounts owed. Each Party reserves
to itself all rights, set-offs, counterclaims, and other remedies and defenses
(to the extent not expressly herein waived or denied) which such Party has or
may be entitled to arising from or out of this Agreement and any applicable
Confirmation Agreements.

 

  28.2 Parties shall net payments (associated with transactions under this
Agreement and Confirmation Agreement) in accordance with Exhibit A, if such
Parties have executed the form attached as Exhibit A. The Parties obligation to
net shall include the netting of all payments received by the Parties in the
same calendar month. Parties that have executed Exhibit A shall provide a signed
copy of

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 47

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 47

 

Exhibit A to a representative of the WSPP and to any Party that requests a copy
and indicate on the WSPP Homepage that they have so executed Exhibit A (once the
WSPP Homepage possesses the necessary capability). If a Party indicated its
election to net payments on the WSPP Homepage and that Party desires to withdraw
its agreement to net, that Party shall provide at least 30 days notice on the
WSPP Homepage of the change in its election to net and also shall provide,
concurrent with its withdrawal notice, written notice to all Parties with which
it has ongoing transactions or with which it has committed to future
transactions under the Agreement at the time of the notice. Any such changes in
netting status shall apply beginning at least 30 days after notice required by
this Section 28.2 is provided and only shall apply to transactions agreed to
beginning on or after the date the change in netting status becomes effective.

 

  28.3 The Parties may by separate agreement either through a Confirmation
Agreement or some other agreement set out specific terms relating to the
implementation of the netting in addition to or in lieu of Exhibit A.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 47A

Rate Schedule FERC No. 6

   

 

29. TAXES:

 

The Contract Price for all transactions under the Service Schedules shall
include full reimbursement for, and the Seller is liable for and shall pay, or
cause to be paid, or reimburse the Purchaser for if the Purchaser has paid, all
taxes applicable to a transaction that arise prior to the delivery point. If the
Purchaser is required to remit such tax, the amount shall be deducted from any
sums due to the Seller. The Seller shall indemnify,

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 48

Rate Schedule FERC No. 6

   

 

defend, and hold harmless the Purchaser from any claims for such taxes. The
Contract Price does not include reimbursement for, and the Purchaser is liable
for and shall pay, cause to be paid, or reimburse the Seller for if the Seller
has paid, all taxes applicable to a transaction arising at and from the delivery
point, including any taxes imposed or collected by a taxing authority with
jurisdiction over the Purchaser. The Purchaser shall indemnify, defend, and hold
harmless the Seller from any claims for such taxes. Either Party, upon written
request of the other Party, shall provide a certificate of exemption or other
reasonably satisfactory evidence of exemption if either Party is exempt from
taxes, and shall use reasonable efforts to obtain and cooperate with the other
Party in obtaining any exemption from or reduction of any tax. Taxes are any
amounts imposed by a taxing authority associated with the transaction.

 

30. CONFIDENTIALITY:

 

The terms of any transaction under the Service Schedules or any other
information exchanged by the Purchaser and Seller relating to the transaction
shall not be disclosed to any person not employed or retained by the Purchaser
or the Seller or their affiliates, except to the extent disclosure is (1)
required by law, (2) reasonably deemed by the disclosing Party to be required to
be disclosed in connection with a dispute between or among the Parties, or the
defense of any litigation or dispute, (3) otherwise permitted by consent of the
other Party, which consent shall not be unreasonably withheld, (4) required to
be made in connection with regulatory proceedings (including proceedings
relating to FERC, the United States Securities and Exchange Commission or any
other

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 49

Rate Schedule FERC No. 6

   

 

federal, state or provincial regulatory agency); (5) required to comply with
North American Electric Reliability Organization, regional reliability council,
or successor organization requirements; or (6) necessary to obtain transmission
service. In the event disclosure is made pursuant to this provision, the Parties
shall use reasonable efforts to minimize the scope of any disclosure and have
the recipients maintain the confidentiality of any documents or confidential
information covered by this provision, including, if appropriate, seeking a
protective order or similar mechanism in connection with any disclosure. This
provision shall not apply to any information that was or is hereafter in the
public domain (except as a result of a breach of this provision).

 

31. TRANSMISSION TARIFF:

 

Pursuant to FERC Order No. 888, issued on April 24, 1996, and FERC orders where
applicable, the WSPP Default Transmission Tariff has been filed and has become
effective. The Parties agree to be bound by the terms of that Tariff for so long
as they are Western Systems Power Pool members.

 

32. TRANSACTION SPECIFIC TERMS AND ORAL AGREEMENTS:

 

  32.1 The Parties’ agreement to transaction specific terms which constitute the
Confirmation Agreement shall be made by one of the following methods: (1)
provision of pertinent information through written Confirmation Agreements (see
Exhibit C for a sample); or (2) oral conversation, provided that such oral
conversation is recorded electronically. By mutual agreement and consistent with
and pursuant to the provisions of this Section 32, the Parties to a transaction
under

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Third Revised Sheet No. 50

Rate Schedule FERC No. 6

  Superseding Second Revised Sheet No. 50

 

       this Agreement may agree to modify any term of this Agreement which
applies to such transaction (but not to provisions regarding the operation of
the WSPP as an organization including Sections 7 and 8), such agreement to be
reflected in a Confirmation Agreement. Written confirmation shall be required
for all transactions of one week or more. Upon request of the Purchaser or at
the election of the Seller, the Seller shall provide written confirmation which
must be received by the Purchaser within five Business Days of the date of the
agreement or request. The Purchaser shall have five Business Days from date of
receipt to respond to the confirmation. If the Purchaser does not respond within
that time period, the Seller’s written confirmation shall be considered as
accepted and final except as provided in Section 32.5. If the Seller fails to
provide any required written confirmation within five Business Days, as
described above, then the Purchaser may submit a written confirmation to the
Seller. The Purchaser shall submit such written confirmation within five
Business Days after the deadline for submitting a written confirmation
applicable to the Seller as set forth above has expired. If the Seller fails to
respond to Purchaser’s confirmation within five Business Days, then the
Purchaser’s written confirmation shall be considered as accepted and final
except as provided in Section 32.5. Notwithstanding the foregoing, any failure
of the Seller or the Purchaser to provide written confirmation of the
transaction shall not invalidate any oral agreement of the Parties except for
oral agreements prohibited by Section 32.5. Nor shall any oral agreement of the
Parties be considered invalidated

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 50A

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 50A

 

       before and during the time period the confirmation process is ongoing and
no final Confirmation Agreement under these procedures or through mutual
agreement has been reached.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 51

Rate Schedule FERC No. 6

   

 

  32.2 The Parties agree not to contest, or assert any defense with respect to,
the validity or enforceability of any agreement to the terms concerning a
specific transaction(s), on the basis that documentation of such terms fails to
comply with the requirements of any statute that agreements be written or
signed. Each Party consents to the recording by the other Party, without any
further notice, of telephone conversations between representatives of the
Parties, which contain agreements to or discussion concerning the terms of a
specific transaction(s). All such recordings may be introduced and admitted into
evidence for the purpose of proving agreements to terms, and any objection to
such introduction or admission for such purpose is hereby expressly waived. The
terms documented hereunder, whether stated in a written document or a recording,
are intended by the Parties as a final expression of their agreement with
respect to such terms as are included therein and may not be contradicted by
evidence of any prior agreement, but may be supplemented by course of dealing,
performance, usage of trade and evidence of consistent additional mutually
agreed-upon terms.

 

  32.3 For individual transactions under the Service Schedules, the Agreement as
it may be modified or supplemented by a Confirmation Agreement shall bind the
Parties and govern the transactions; provided, however, if the Parties to a
transaction do not reach agreement on such modification or change to a term of
the Agreement, or the Confirmation Agreement is not considered accepted and
final pursuant to Section 32.1, then the term or terms of the Agreement, which
the Parties could not

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 52

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 52

 

reach agreement to modify or change or which are not considered modified
pursuant to Section 32.1, shall apply to that transaction. In the event of a
conflict between a binding and effective Confirmation Agreement and this
Agreement, the Confirmation Agreement shall govern.

 

  32.4 The Seller shall not be required to file written confirmations with FERC
except as provided in the Service Schedules.

 

  32.5 When a Confirmation Agreement contains Non-Standard Confirmation
Provisions which are provisions other than those set forth in paragraphs (a) –
(l) of Exhibit C, those Non-Standard Confirmation Provisions shall not be deemed
to be accepted pursuant to Section 32.1 unless agreed to: (i) orally, with that
oral agreement recorded (provided that such oral agreement option only shall be
available for transactions of less than one week); or (ii) in a writing executed
by both Parties.

 

  32.6 Other Products and Service Levels: The Parties may agree to use a
product/service level defined by a different agreement (e.g., the California ISO
tariff, the ERCOT agreement or the EEI agreement) for a particular transaction
under this Agreement. Unless the Parties expressly state and agree that all the
terms and conditions of such other agreement will apply to any such transaction,
the transaction shall be subject to all the terms of this Agreement, except that
(1) all service level/product definitions, (2) force majeure/uncontrollable
force definitions, and (3) other terms as mutually agreed shall have the meaning
ascribed to them in the different agreement or in the applicable confirmation
notice or agreement

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  September 1, 2002    

Western Systems Power Pool

    

Issued on:

 

July 2, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 52A

Rate Schedule FERC No. 6

   

 

  32.7 Written confirmation pursuant to this Section 32 may be provided in
electronic format so long as the Parties to the affected transaction or
transactions have agreed on the procedures and format for doing so.

 

33. PERFORMANCE, TITLE, AND WARRANTIES FOR TRANSACTIONS UNDER SERVICE SCHEDULES:

 

  33.1 Performance

 

  33.1.1 The Seller shall deliver to the delivery point(s) as agreed to in the
applicable Confirmation Agreement and sell to the Purchaser in accordance with
the terms of the Agreement and such Confirmation Agreement.

 

  33.1.2 The Purchaser shall receive and purchase the Contract Quantity, as
agreed to by the Parties in the applicable Confirmation Agreement, at the
delivery point(s) and purchase from the Seller in accordance with the terms of
the Agreement and such Confirmation Agreement.

 

  33.2 Title and Risk of Loss

 

Title to and risk of loss of the electric energy shall pass from the Seller to
the Purchaser at the delivery point agreed to in the Confirmation Agreement;
provided, however, with regard to federal agencies or parts of the United States
Government, title to and risk of loss shall pass to Purchaser to the extent
permitted by and consistent with applicable law.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 53

Rate Schedule FERC No. 6

   

 

  33.3 Warranties

 

The Seller warrants that it will transfer to the Purchaser good title to the
electric energy sold under the Agreement and any Confirmation Agreement, free
and clear of all liens, claims, and encumbrances arising or attaching prior to
the delivery point and that Seller’s sale is in compliance with all applicable
laws and regulations. THE SELLER HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

34. DISPUTE RESOLUTION:

 

  34.1 INFORMAL DISPUTE RESOLUTION

 

Before binding dispute resolution or any other form of litigation may proceed,
any dispute between the Parties to a transaction under this Agreement first
shall be referred to nonbinding mediation. The Parties shall attempt to agree
upon a mediator from a list of ten (10) candidates provided by the Chairman of
the WSPP Operating Committee or his or her designee. If the Parties are unable
to agree, then the Chairman or the designee shall appoint a mediator for the
dispute. Neither the mediator nor the person involved on behalf of the WSPP in
developing a list of mediators for the Parties to choose from or in selecting
the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 54

Rate Schedule FERC No. 6

   

 

mediator (if the Parties are unable to do so) shall possess a direct or indirect
interest in either Party or the subject matter of the mediation. The WSPP shall
establish procedures for the appointment of mediators and the conduct of
mediation and those procedures shall apply to the mediation.

 

  34.2 BINDING DISPUTE RESOLUTION

 

The Parties to a dispute may elect binding dispute resolution using the
following process unless binding arbitration of certain disputes is required
under this Agreement in which event the Parties shall use the process set forth
in this Section 34.2 to resolve such disputes, unless the Parties otherwise
agree:

 

  (a) WSPP Dispute Resolution: A Party to a dispute (if binding dispute
resolution is required) or all Parties to a dispute (if agreement of the Parties
is required for binding dispute resolution) may initiate binding dispute
resolution under WSPP procedures by notifying the Chairman of the WSPP Operating
Committee or his or her designee. The Chairman or his or her designee shall
provide the Parties with a list of ten (10) eligible arbitrators. Within ten
(10) days of receiving the list, the Parties shall agree on a single arbitrator
from the list to conduct the arbitration, or notify the Chairman of the
Operating Committee or the designee of their inability to reach agreement. If
notified of the Parties inability to reach agreement, then the Chairman or the
designee shall choose the arbitrator from the list within five (5) days. Neither
the arbitrator nor the person

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 55

Rate Schedule FERC No. 6

   

 

involved on behalf of the WSPP in developing a list of arbitrators for the
Parties to choose from or in selecting the arbitrator (if the Parties are unable
to do so) shall possess a direct or indirect interest in either Party or the
subject matter of the arbitration. The Procedures to be used for this
arbitration shall follow the arbitration procedures which shall be developed and
maintained by the WSPP and the procedures will be generally consistent with the
commercial arbitration rules of the American Arbitration Association though not
involving the Association.

 

If the Parties agree to binding dispute resolution under this Section 34.2, each
Party understands that it will not be able to bring a lawsuit concerning any
dispute that may arise which is covered by this arbitration provision.
Notwithstanding the foregoing, nothing herein is intended to waive any provision
of the Federal Arbitration Act, 9 U.S.C. § 1, et. seq., or any right under state
statute or common law to challenge an arbitration award or to prevent any action
to enforce any arbitration award.

 

A Party’s liability and damages under any arbitration award resulting from the
process set forth in this Section 34.2 shall be limited as provided in this
Agreement or in any Confirmation Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 56

Rate Schedule FERC No. 6

   

 

  34.3 COSTS

 

Each Party shall be responsible for its own costs and those of its counsel and
representatives. The Parties shall equally divide the costs of the arbitrator or
mediator and the hearing.

 

  34.4 CONFIDENTIALITY

 

Any arbitration or mediation under this Section 34 shall be conducted on a
confidential basis and not disclosed, including any documents or results which
shall be considered confidential, unless the Parties otherwise agree or such
disclosure is required by law.

 

35. FORWARD CONTRACTS:

 

The Parties acknowledge and agree that all transactions under the Agreement and
Confirmation Agreement(s) are forward contracts and that the Parties are forward
contract merchants, as those terms are used in the United States Bankruptcy
Code. The Parties acknowledge and agree that all of their transactions, together
with this Agreement and the related Confirmation Agreement(s) form a single,
integrated agreement, and agreements and transactions are entered into in
reliance on the fact that the agreements and each transaction form a single
agreement between the Parties.

 

36. TRADE OPTION EXCEPTION

 

The Parties intend that any Physically Settled Option under this Agreement shall
qualify under the trade option exception, 17 C.F.R. § 32.4. Accordingly, each
Party buying or selling a Physically Settled Option agrees and warrants that any
such option shall be offered only to a provider, user, or merchant and that the
entities entering into the options are doing so solely for purposes related to
their business.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 57

Rate Schedule FERC No. 6

   

 

37. ADDITIONAL REPRESENTATIONS AND WARRANTIES:

 

Each Party warrants and represents to the other(s) that it possesses the
necessary corporate, governmental and legal authority, right and power to enter
into and agree to the applicable Confirmation Agreement for a transaction or
transactions and to perform each and every duty imposed, and that the Parties’
agreement to buy and sell power under this Agreement and the Confirmation
Agreement represents a contract. Each Party also warrants and represents to the
other(s) that each of its representatives executing or agreeing through a
Confirmation Agreement to a transaction under this Agreement is authorized to
act on its behalf.

 

Each Party further warrants and represents that entering into and performing
this Agreement and any applicable Confirmation Agreement does not violate or
conflict with its Charter, By-laws or comparable constituent document, any law
applicable to it, any order or judgment of any court or other agency of
government applicable to it or any agreement to which it is a party and that
this Agreement and applicable Confirmation Agreement(s), constitute a legal,
valid and binding obligation enforceable against such Party in accordance with
the terms of such agreements.

 

Each Party also represents that it is solvent and that on each delivery this
representation shall be deemed renewed unless notice to the contrary is given in
writing by the Purchaser to the Seller before delivery.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 58

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 58

 

38. FLOATING PRICES:

 

  38.1 In the event the Parties intend that the price for a transaction is to be
based on an index, exchange or any other kind of variable reference price (such
price being a “Floating Price”), the Parties shall specify the “Floating Price”
to be used to calculate the amounts in a Confirmation Agreement due Seller for
that transaction.

 

  38.2 Market Disruption. If a Market Disruption Event has occurred and is
continuing during the Determination Period, the Floating Price for the affected
Trading Day shall be determined as follows. The Parties shall negotiate in good
faith to agree on a Floating Price (or a method for determining a Floating
Price) for the affected Trading Day. If the Parties have not so agreed on or
before the twelfth Business Day following the first Trading Day on which the
Market Disruption Event occurred or existed, then the Floating Price shall be
determined in good faith by the Parties based upon (1) quotes from Dealers in
energy contracts; and/or (2) quotes from Brokers in energy contracts. Each Party
may obtain up to a maximum of four quotes which must be provided to the other
Party no later than twenty-two Business Days following the first Business Day on
which the Market Disruption Event occurred or existed. These quotes shall
reflect transacted prices. The Floating Price for the affected Trading Day shall
equal a simple average of the quotes obtained and provided by the Parties
consistent with the provisions of this Section 38. Each Party providing quote(s)
to the other Party also shall identify to that other Party the Dealer(s) and/or
the Broker(s) who provided each of the quotes to allow verification

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 58A

Rate Schedule FERC No. 6

   

 

“Determination Period” means each calendar month during the term of the relevant
transaction; provided that if the term of the transaction is less than one
calendar month the Determination Period shall be the term of the transaction.
“Market Disruption Event” means, with respect to an index, any of the following
events (the existence of which shall be determined in good faith by the
Parties): (a) the failure of the index to announce or publish information
necessary for determining the Floating Price; (b) the failure of trading to
commence or the permanent discontinuation or material suspension of trading in
the relevant options contract or commodity on the exchange or market acting as
the index; (c) the temporary or permanent discontinuance or unavailability of
the index; (d) the temporary or permanent closing of any exchange acting as the
index; or (e) a material change in the formula for or the method of determining
the Floating Price.

 

“Trading Day” means a day in respect of which the relevant price source
published the relevant price or would have published the relevant price but for
the Market Disruption Event.

 

  38.3 Calculation of Floating Price. For the purposes of the calculation of a
Floating Price, all numbers shall be rounded to three (3) decimal places. If the
fourth (4th) decimal number is five (5) or greater, then the third (3rd) decimal
number shall be increased by one (1), and if the fourth (4th) decimal number is
less than five (5), then the third (3rd) decimal number shall remain unchanged.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 58B

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 58B

 

  38.4 Corrections. For the purposes of determining the relevant prices for any
day, if the price published or announced on a given day and used or to be used
to determine the relevant price is subsequently corrected and the correction is
published or announced by the person responsible for that publication or
announcement, either Party may notify the other Party of (i) that correction and
(ii) the amount (if any) that is payable as a result of that correction. If a
Party gives notice that an amount is so payable, the Party that originally
either received or retained such amount will pay such amount consistent with the
provisions of this Section 38.4. The amount that is payable as a result of the
correction shall be included in the billing cycle in which the notice of the
correction is provided.

 

39. AMENDMENT:

 

  39.1 This Agreement may be amended upon the submission to FERC and acceptance
by FERC of that amendment. The Parties through the Executive Committee shall
direct the filing of any amendments. The Parties to this Agreement agree to
bound by this Agreement as it may be amended, provided that the Parties possess
the right to challenge any amendments at FERC and to exercise any applicable
withdrawal rights under this Agreement.

 

  39.2 Unless otherwise stated in the amendment, all amendments shall apply only
to new transactions entered into or agreed to on or after the effective date of
the amendment. Preexisting agreements and transactions shall operate under the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 58C

Rate Schedule FERC No. 6

   

 

version of the WSPP Agreement effective at the time of the agreement for the
transaction unless the Parties to a transaction or transactions mutually agree
otherwise.

 

  39.3 An agreement modifying this Agreement or a Confirmation Agreement for a
transaction needs no consideration to be binding.

 

40. EXECUTION BY COUNTERPARTS:

 

This Agreement may be executed in any number of counterparts, and upon execution
by all Parties, each executed counterpart shall have the same force and effect
as

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2003    

Western Systems Power Pool

    

Issued on:

 

December 3, 2002

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 59

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 59

 

an original instrument and as if all Parties had signed the same instrument. Any
signature page of this Agreement may be detached from any counterpart of this
Agreement without impairing the legal effect of any signatures thereon, and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more signature pages.

 

41. WITNESS:

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the 27th day of July, 1991 (or as of
the date of execution of this Agreement by each Party’s duly authorized
representation, in the case of any Party that becomes a signatory to this
Agreement subsequent to July 27, 1991).

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 60

Rate Schedule FERC No. 6

   

 

EXHIBIT A

 

NETTING

 

Each Party that executes this Exhibit A to the Agreement agrees to net payments
for transactions under WSPP Service Schedule A, B, and C with any other Party or
Parties which also have agreed to net payments by executing a copy of this
Exhibit A. The Party executing this Exhibit A shall indicate below when it
desires that its agreement to net becomes effective. A Party agreeing to net
under this Exhibit A shall comply with the provisions of Section 28.2 of the
Agreement. Defined terms used herein are as defined in the WSPP Agreement.
Netting shall be done in accordance with the following provision:

 

If the Purchaser and Seller are each required to pay an amount on the payment
due date in the same month for transactions under the Agreement or Confirmation
Agreement, then such amounts with respect to each Party will be aggregated and
the Parties will discharge their obligations to pay through netting, in which
case the Party owing the greater aggregate amount will pay to the other party
the difference between the amounts owed consistent with the payment times in
Section 9.2 of the Agreement, unless the Parties have otherwise agreed to a
different payment time as allowed by the Agreement. Each Party reserves to
itself all rights, set-offs, counterclaims and other remedies and/or defenses to
which it is or may be entitled, arising from or out of the Agreement. All
outstanding payments between the Parties which are to be netted pursuant to this
Exhibit A for transactions under WSPP Service Schedule A, B, and C shall be
offset against each other or set off or recouped therefrom.

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Name of Authorized Representative

  

Effective Date for Netting

 

--------------------------------------------------------------------------------

    

Name of WSPP Member

    

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Signature of Authorized Representative

  

Date of Execution

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 61

Rate Schedule FERC No. 6

   

 

[WSPP SAMPLE FORM – PARTIES ARE FREE TO USE THIS OR DISREGARD IT.]

 

EXHIBIT B FORM OF COUNTERPARTY GUARANTEE AGREEMENT

 

This Guarantee Agreement (this “Guarantee”), dated, as of
[                    ], 199[    ], is made and entered into by
[                    ], a [                    ] corporation (“Guarantor”).

 

WITNESSETH:

 

WHEREAS, [                    ] (the “Company”) may enter into transactions
involving power sales under the Western Systems Power Pool (“WSPP Agreement”)
and related confirmation agreements1 (collectively “Agreements”) with [Company
Name] (“Guaranteed Party”); and

 

WHEREAS, Guarantor will directly or indirectly benefit from the Agreements.

 

NOW THEREFORE, in consideration of the Guaranteed Party agreeing to conduct
business with Company, Guarantor hereby covenants and agrees as follows:

 

1. GUARANTY. Subject to the provisions hereof, Guarantor hereby irrevocably and
unconditionally guarantees the timely payment when due of the obligations of
Company (the “Obligations”) to the Guaranteed Party in accordance with the
Agreements. If Company fails to pay any Obligations, Guarantor shall promptly
pay to the Guaranteed Party no later than the next Business Day (as defined in
the WSPP Agreement), after notification, the amount due in the same currency and
manner provided for in the Agreements. This Guarantee shall constitute a
guarantee of payment and not of collection. Guarantor shall have no right of
subrogation with respect to any payments it makes under this Guarantee until all
of the Obligations of Company to the Guaranteed Party are paid in full. The
liability of Guarantor under the Guarantee shall be subject to the following:

 

(a) Guarantor’s liability hereunder shall be and is specifically limited to
payments expressly required to be made in accordance with the Agreements (even
if such payments are deemed to be damages) and, except to the extent
specifically provided in the Agreements, in no event shall Guarantor be subject
hereunder to consequential, exemplary, equitable, loss of profits, punitive,
tort, or any other even if such fees together with the payments exceed the cap
in Section 1(b), damages, costs, except that Guarantor shall be required to pay
reasonable attorney fees.

--------------------------------------------------------------------------------

1

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 62

Rate Schedule FERC No. 6

   

 

(b) The aggregate liability of the Guarantor shall not exceed [            ]
Million U.S. Dollars [                    ].

 

2. DEMANDS AND NOTICE. If Company fails or refuses to pay any Obligations, the
Guaranteed Party may make a demand upon Guarantor (hereinafter referred to as a
“Payment Demand”). A Payment Demand shall be in writing and shall reasonably and
briefly specify in what manner and what amount Company has failed to pay and an
explanation of why such payment is due, with a specific statement that the
Guaranteed Party is calling upon Guarantor to pay under this Guarantee. A
Payment Demand satisfying the foregoing requirements shall be deemed sufficient
notice to Guarantor that it must pay the Obligations. A single written Payment
Demand shall be effective as to any specific default during the continuance of
such default, until Company or Guarantor has cured such default, and additional
Payment Demands concerning such default shall not be required until such default
is cured.

 

3. REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants that:

 

(a) it is a corporation duly organized and validly existing under the laws of
the State of [                    ] and has the corporate power and authority to
execute, deliver and carry out the terms and provisions of this Guarantee;

 

(b) no authorization, approval, consent or order of, or registration or filing
with, any court or other governmental body having jurisdiction over Guarantor is
required on the part of Guarantor for the execution and delivery of this
Guarantee; and

 

(c) this Guarantee constitutes a valid and legally binding agreement of
Guarantor enforceable against Guarantor in accordance with its terms, except as
the enforceability of this Guarantee may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

 

4. EFFECT OF BANKRUPTCY BY COMPANY. The Guarantor’s obligation to pay under this
Guarantee shall not be affected in any way by the institution with respect to
the Company of a bankruptcy, reorganization, moratorium or similar insolvency
proceeding or other relief under any bankruptcy or insolvency law affecting
creditor’s rights or a petition for the Company’s winding-up or liquidation.

 

5. AMENDMENT. No term or provision of this Guarantee shall be amended, modified,
altered, waived, or supplemented except in a writing signed by the Guarantor and
Guaranteed Party hereto.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 63

Rate Schedule FERC No. 6

   

 

6. WAIVERS. Guarantor hereby waives (a) notice of acceptance of this Guarantee;
(b) presentment and demand concerning the liabilities of Guarantor, except as
expressly hereinabove set forth; and (c) any right to require that any action or
proceeding be brought against Company or any other person, or except as
expressly hereinabove set forth, to require that the Guaranteed Party seek
enforcement of any performance against Company or any other person, prior to any
action against Guarantor under the terms hereof.

 

Except as to applicable statutes of limitation, no delay of the Guaranteed Party
in the exercise of, or failure to exercise, any rights hereunder shall operate
as a waiver of such rights, a waiver of any other rights or a release of
Guarantor from any obligations hereunder.

 

Guarantor consents to the renewal, compromise, extension, acceleration or other
changes in the time of payment of or other changes in the terms of the
Obligations, or any part thereof or any changes or modifications to the terms of
the Agreements.

 

Guarantor may terminate this Guarantee by providing written notice of such
termination to the Guaranteed Party and upon the effectiveness of such
termination, Guarantor shall have no further liability hereunder, except as
provided in the last sentence of this paragraph. No such termination shall be
effective until fifteen (15) Business Days after receipt by the Guaranteed Party
of such termination notice. No such termination shall affect Guarantor’s
liability with respect to any obligations arising under any transaction entered
into prior to the time the termination is effective, which transaction shall
remain guaranteed pursuant to the terms of this Guarantee.

 

7. ASSIGNMENT. The Guarantor shall not assign this Guarantee without the express
written consent of the Guaranteed Party. The Guaranteed Party shall be entitled
to assign its rights under this Agreement in its sole discretion.

 

8. NOTICE. Any Payment Demand, to the Guaranteed Party or the Guarantor notice,
request, instruction, correspondence or other document to be given hereunder by
any party to another (herein collectively called “Notice”) shall be in writing
and delivered personally or mailed by certified mail, postage prepaid and return
receipt requested, or by telegram or telecopier, as follows:

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 64

Rate Schedule FERC No. 6

   

 

To [Name of Guaranteed Party]

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Attn:

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

   

Fax No.:(        )

 

 

--------------------------------------------------------------------------------

   

To Guarantor

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Attn:

       

 

--------------------------------------------------------------------------------

       

Fax No.: (        ) -------------------------------------

 

Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All Notices by telegram or
telecopier shall be confirmed promptly after transmission in writing by
certified mail or personal delivery. Any party may change any address to which
Notice is to be given to it by giving notice as provided above of such change of
address.

 

8. MISCELLANEOUS. THIS GUARANTEE SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF [State], WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. This Guarantee shall be binding upon
Guarantor, its successors and assigns and inure to the benefit of and be
enforceable by the Guaranteed Party, its successors and assigns. The Guarantee
embodies the entire agreement and understanding between Guarantor and the
Guaranteed Party and supersedes all prior agreements and understandings relating
to the subject matter hereof. The headings in this Guarantee are for purposes of
reference only, and shall not affect the meaning hereof. This Guarantee may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

EXECUTED as of the day and year first above written.

 

[                                       
                                               ]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Second Revised Sheet No. 65

Rate Schedule FERC No. 6

  Superseding First Revised Sheet No. 65

 

EXHIBIT C

SAMPLE FORM FOR CONFIRMATION

 

1. Transaction Specific Agreements

 

The undersigned Parties agree to sell and purchase electric energy, or a
Physically-Settled Option, pursuant to the WSPP Agreement as it is supplemented
and modified below:

 

        (a)

 

Seller:

--------------------------------------------------------------------------------

(b)

 

Purchaser:

--------------------------------------------------------------------------------

(c)

 

Period of Delivery: From     \    \     To     \    \    

(d)

 

Schedule (Days and Hours):

--------------------------------------------------------------------------------

(e)

 

Delivery Rate:

(f)

 

Delivery Point(s):

--------------------------------------------------------------------------------

(g)

 

Type of Service (Check as Applicable)

                 Service Schedule A

--------------------------------------------------------------------------------

                 Service Schedule B

--------------------------------------------------------------------------------

   

Service Schedule C                                        
                                  

--------------------------------------------------------------------------------

   

Physically-Settled Option Service Schedule B

    [Describe Product]

(h)

   

(i)

 

--------------------------------------------------------------------------------

(j)

 

Physically-Settled Option Service Schedule C

(k)

 

--------------------------------------------------------------------------------

(l)

 

Other products per Section 32.6

                               Contract Quantity: Total    

MWhrs.

   

Contract or Strike Price:

   

                                                              Transmission Path
for the

   

Transaction (If Applicable): Date of Agreement if different:
                    

(m)

 

Additional Information for Physically-Settled Options (i) --- Option Type: Put
Call

(ii)    Option Style:                     

(iii)  Exercise Date or Period:                     

(iv)   Premium:                     

(v)    Premium Payment Date:                     

(vi)   Method for providing notice of exercise                      Special
Terms and Exceptions:

 

See Attachment A

[Special Terms and Exceptions shall be shown on an Attachment to this
Confirmation.]

 

Name of Trader for Purchaser

 

Name of Trader for Seller

 

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 66

Rate Schedule FERC No. 6

   

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Authorized Signature

            for Purchaser

 

Authorized Signature

              for Seller

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date

 

Date

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 67

Rate Schedule FERC No. 6

   

 

EXHIBIT D

 

WSPP MEDIATION AND ARBITRATION PROCEDURES

 

I. MEDIATION

 

  A. Informal Mediation. WSPP members with a dispute or a potential dispute
involving transactions under the WSPP Agreement may request non-binding,
informal mediation by contacting the WSPP’s General Counsel and by providing a
brief explanation in writing of the dispute and the remedy being sought. All
parties to the dispute must request this Informal Mediation for it to become
effective. After this contact, a telephonic conference call will be arranged
among the affected WSPP members and the WSPP’s General Counsel, the Chairman of
the Operating Committee, and/or some other independent and knowledgeable person
requested by the Chairman of the Operating Committee to participate. The purpose
of the conference call will be to discuss the issues and to have an independent
person or persons state their views. Best efforts will be made to set up this
conference call within five Business Days after the WSPP’s General Counsel is
contacted subject to accommodating the schedules of all involved. This Informal
Mediation shall be considered as satisfying the Mediation requirements of
Section 34.1 of the WSPP Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 68

Rate Schedule FERC No. 6

   

 

  B. Initiating Formal Mediation. A WSPP member which believes that it possesses
a claim against another WSPP member relating to a WSPP transaction, which is
unable to resolve the dispute through agreement with the other member to the
transaction, and which desires to pursue that claim shall initiate non-binding
formal mediation pursuant to Section 34.1 of the WSPP Agreement. The member
initiating such mediation shall do so by Serving written notice to the Chairman
of the WSPP Operating Committee, the WSPP’s General Counsel, and the other
members against which the claim is directed. Such notice shall state the nature
of the dispute, the remedy sought, and support the claim.

 

  C. Response to Document Initiating Formal Mediation. Within eight days, the
member or members against which the claim is directed may provide a response to
the notice which shall be Served on the member which initiated the Mediation,
the Chairman of the WSPP’s Operating Committee, and the WSPP’s General Counsel.

 

  D. Choosing the Mediator. The Mediator shall be chosen in accordance with the
procedures set forth in Section 34.1 of the WSPP Agreement. Each Party may
suggest persons to be included on the list of Mediators to be presented to the
Parties provided that these suggested persons shall be provided to the WSPP
Representative together with relevant personal histories within two Business
Days

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 69

Rate Schedule FERC No. 6

   

 

       of the date by which time the list of Mediators is to be sent out. The
WSPP Representative shall allow at least one person suggested by each Party to
be added to the list of Mediators. A brief personal history of each person on
the list of potential mediators shall be provided to the Parties, with that
history showing the person’s employment over the last five years and any other
relevant facts. The WSPP Representative shall provide the Parties with the list
of Mediators within five days of receipt of notice of the dispute. The Parties
then shall have five days in which to reach agreement on a Mediator or inform
the WSPP Representative that they were unable to reach agreement in which event
the WSPP Representative shall appoint the Mediator consistent with Section 34.1
of the WSPP Agreement. Upon request of the Parties for expedition, the WSPP
Representative shall use best efforts to expedite this process.

 

  E. Location for the Formal Mediation. The Parties shall agree on a location
for the Mediation. If the Parties fail to reach agreement, then the WSPP
Representative shall set the location which shall be convenient for the Parties
and the Mediator.

 

  F. Time for the Formal Mediation. The Parties shall agree on the time for the
Mediation after consultation with the Mediator if one has been appointed. If the
Parties fail to reach agreement, then the WSPP Representative shall set the time
which shall not be more than twenty-one days after the notice initiating the
Mediation is received after consultation with the Parties and any Mediator

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 70

Rate Schedule FERC No. 6

   

 

  G. Conduct of the Formal Mediation. The Mediator shall have the ability to
conduct the Mediation in any manner which the Mediator believes is appropriate
to facilitate resolution of the dispute. Each Party shall have at least one
representative with the authority to settle the dispute present at the
Mediation. The Mediation shall be private and confidential and the Mediator
shall have the authority to exclude any person not directly involved unless the
Parties agree otherwise in writing. At the Mediation, each Party shall have the
right to make a brief presentation of its case and to question the other Party.
Each Party also may be represented by counsel.

 

  H. Replacement of the Mediator. If the Mediator resigns, withdraws or is no
longer able to serve, then the Parties shall have two Business Days in which to
agree on a new Mediator. If the Parties are unable to agree within such time,
the WSPP Representative shall appoint a replacement Mediator from the list used
to select the first Mediator within two Business Days after being notified that
the Parties are unable to agree. The dates and deadlines in this section may
require modification if the mediator is replaced. Any extensions shall be as
limited as possible.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 71

Rate Schedule FERC No. 6

   

 

II. ARBITRATION

 

  A. Initiating Arbitration. A WSPP member which initiates Arbitration pursuant
to Section 34.2 of the WSPP Agreement shall do so by Serving the Chairman of the
WSPP Operating Committee, the WSPP General Counsel and the members against which
the claim is directed with written notice of its demand for arbitration. Such
notice shall state the nature of the dispute, the remedy sought, and support the
claim.

 

  B. Response. Within ten days of receipt of the notice, any member or members
against which the claim is directed may provide a response to the notice. Such
response must include any counterclaims which the member believes are
appropriate. If a counterclaim is submitted, then the member which submitted the
notice may respond to the counterclaim within ten days of receipt. All such
responses shall be Served on the Parties, the Chairman of the WSPP Operating
Committee, and the WSPP General Counsel.

 

  C. Choosing the Arbitrator. The Arbitrator shall be chosen in accordance with
the procedures set forth in Section 34.2 of the WSPP Agreement. Each Party may
suggest persons to be included on the list of Arbitrators to be presented to the
Parties provided that these suggested persons are provided to the WSPP
Representative together with relevant personal histories within two business
days

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 72

Rate Schedule FERC No. 6

   

 

       of the date by which time the list of Arbitrators is to be sent out. The
WSPP Representative shall allow at least one person suggested by each Party to
be added to the list of potential Arbitrators. A brief personal history of each
person on the list of potential Arbitrators shall be provided to the Parties,
with that history showing the person’s employment over the last five years and
any other relevant facts. The WSPP Representative shall provide the Parties with
the list of Arbitrators within seven days of receipt of notice of the request
for Arbitration. The Parties then shall have ten days in which to reach
agreement on the Arbitrator or to inform the WSPP Representative that they were
unable to reach agreement in which event the WSPP Representative shall appoint
the Arbitrator consistent with Section 34.2 of the Agreement. Upon request of
the Parties for expedition, the WSPP Representative shall use best efforts to
cause this process to be expedited.

 

  D. Location for the Arbitration. The Parties shall agree on a location for the
Arbitration. If the Parties fail to reach agreement, then the WSPP
Representative shall set the location which shall be convenient for the Parties
and the Arbitrator.

 

  E. Time for the Arbitration. The Parties shall agree on the time for the
Arbitration and coordinate that time with the Arbitrator if one has been agreed
to or appointed. If the Parties fail to reach agreement, then the WSPP
Representative

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 73

Rate Schedule FERC No. 6

   

 

shall set the time which shall not be more than 60 days after the notice is
received. The WSPP Representative shall set a time after consultation with the
Parties and the Arbitrator to check their schedules.

 

  F. Discovery. After appointment of the Arbitrator, each Party shall be
entitled to obtain relevant documents from the other Parties and to take
depositions. Each Party shall respond to such a document request within seven
days of receipt of the request and make its employees or consultants available
for depositions to the extent that the employee or consultant possesses
knowledge and information relevant to the dispute. Each Party shall disclose
documents that are confidential or commercially sensitive subject to a
reasonable protective order. Any disputes concerning discovery shall be promptly
referred to the Arbitrator who shall have authority to resolve such disputes,
including the authority to require attendance of witnesses at depositions. The
Federal Rules of Civil Procedure shall apply to discovery under these
procedures.

 

  G. Conduct of Arbitration if the Parties Agree to Waive an Oral Hearing. If
the Parties agree to waive an oral hearing, then the Parties shall Serve Initial
Briefs no later than 35 days after the notice is received or notify the
Arbitrator that they do not wish to submit any additional documents. Parties
shall Serve any Reply Briefs no later than ten days after the date for Service
of Initial Briefs.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 74

Rate Schedule FERC No. 6

   

 

  H. Conduct of the Arbitration Hearing. No later than fifteen days before any
hearing, any Party may Serve an Initial Brief or notify the Arbitrator that they
do not wish to submit any additional documents. A Party shall Serve any Reply
Brief no later than five Business Days before any hearing. The Arbitrator shall
preside over any hearing and rule on all objections including objections as to
the admissibility of evidence or whether the questioning is proper. All
testimony shall be submitted under oath. The Arbitrator is not bound to follow
any particular rules governing the conduct of the proceeding. The Arbitrator may
rely on legal advice provided through the WSPP. The Arbitrator may require any
person employed by a Party to attend and testify at the hearing. Each Party
shall possess the right to present evidence, including witnesses, and to
cross-examine other Parties’ witnesses. The Arbitration shall be private and the
Arbitrator shall have the authority to exclude any person not directly involved
unless the Parties otherwise agree. Each Party may be represented by counsel. A
stenographic record of the Arbitration shall be kept.

 

  I. Decision. Within ten Business Days after the end of the Arbitration
hearing, the Arbitrator shall issue his award in writing. If the Parties waived
the right to an oral hearing, then the Arbitrator shall issue the award within
ten Business Days of the last date Briefs were to be submitted. The Arbitrator
is not limited in the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 75

Rate Schedule FERC No. 6

   

 

remedies he may order so long as any arbitration award is consistent with the
provisions and limitations of the WSPP Agreement and any applicable Confirmation
Agreement with respect to the liability and damages of any Party; provided,
however, upon agreement of the Parties to the dispute, the Arbitrator’s choice
of remedies may be limited.

 

  J. Replacement of the Arbitrator. If the Arbitrator resigns, withdraws, or is
no longer able to serve then the Parties shall have two Business Days in which
to agree on a new Arbitrator. If the Parties are unable to agree within such
time, the WSPP Representative shall appoint a replacement Arbitrator from the
list used to select the first Arbitrator within two Business Days after being
notified that the Parties are unable to agree. The dates and deadlines in this
section may require modification if the mediator is replaced. Any extensions
shall be as limited as possible.

 

III. MISCELLANEOUS

 

  A. Confidentiality. Any Arbitration or Mediation shall be confidential as
provided in Section 34.4 of the WSPP Agreement.

 

  B. Costs. Costs shall be borne by Parties as provided in Section 34.3 of the
WSPP Agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 76

Rate Schedule FERC No. 6

   

 

  C. Restrictions on Lawsuits. Each Party shall be subject to the restrictions
provided in Section 34.2 of the WSPP Agreement.

 

  D. Attorney-Client/Attorney Workproduct. The Arbitrator or Mediator shall not
take any action which would result in disclosure of information in violation of
the attorney-client privilege or attorney workproduct doctrine.

 

IV. DEFINITIONS

 

  A. Arbitrator or Arbitration. The Arbitrator appointed pursuant to these
procedures and Section 34.2 of the WSPP Agreement and the Arbitration pursuant
to these procedures and the WSPP Agreement.

 

  B. Initial or Reply Briefs. Written documents submitted by the Parties to
support their positions and respond to each others positions. Such documents
shall be limited to 25 pages.

 

  C. Business Days. Defined as in the WSPP Agreement.

 

  D. Mediator or Mediation. The Mediator appointed pursuant to these procedures
and Section 34.1 of the WSPP Agreement and the Mediation pursuant to these
procedures and the WSPP Agreement.

 

  E. Parties. The WSPP members involved in the Mediation or Arbitration which
have a direct interest in the dispute.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 77

Rate Schedule FERC No. 6

   

 

  F. Service, Serving, or Served. The method of service shall be by fax, unless
impracticable because of the size of the document. In all events, the document
should be delivered to the Party by overnight mail. Parties also should attempt
to send the document out by email if possible. Service will be accomplished to a
Party if sent to the Party’s contact person for the disputed transaction. If
there are multiple contact persons for one Party, service to one such person
shall suffice. Service shall be to those individuals or entities specified in
this procedures, but must include service to the Parties, the Mediator or
Arbitrator (if either has been appointed), and to the WSPP General Counsel.

 

  G. WSPP Representative. The Chairman of the WSPP Operating Committee or his or
her designee for the purposes of the Arbitration or Mediation.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 78

Rate Schedule FERC No. 6

   

 

SERVICE SCHEDULE A

 

ECONOMY ENERGY SERVICE

 

A-1 PARTIES:

 

This Service Schedule is agreed upon as a part of this Agreement by the Parties.

 

A-2 PURPOSE:

 

The purpose of this Service Schedule is to define additional specific
procedures, terms and conditions for requesting and providing Economy Energy
Service.

 

A-3 TERMS:

 

  A-3.1 A Party may schedule Economy Energy Service from another Party by mutual
agreement; provided, however, that each Party shall be the sole judge as to the
extent to and the conditions under which it is willing to provide or receive
such service hereunder consistent with statutory requirements and contractual
commitments including the Agreement and any applicable Confirmation Agreement.

 

  A-3.2 Scheduling of Economy Energy Service hereunder shall be a responsibility
of the Parties involved.

 

  A-3.3 Each Seller/Purchaser may prepare a daily estimate of the amount of
Economy Energy Service that it is willing and able to sell/buy each hour and the
associated hourly sale/purchase price for the next Business Day, plus the
weekend and holidays, and communicate this information to all other Parties via
the Hub.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 79

Rate Schedule FERC No. 6

   

 

  A-3.4 Purchasers shall arrange purchases directly with Sellers, and shall be
responsible for transmission arrangements.

 

  A-3.5 Unless otherwise mutually agreed between the Purchaser and the Seller,
all Economy Energy Service transactions shall be pre-scheduled, and billings
shall be based on amounts and prices agreed to in advance by schedulers, subject
to Paragraphs A-3.6 and 3.7 and subject to change by mutual agreement between
dispatchers or schedulers due to system changes.

 

  A-3.6 The price for Economy Energy Service shall be mutually agreed to in
advance between Seller and Purchaser and shall not be subject to the rate caps
specified in Section A-3.7 in either of the following two circumstances:

 

  (1) where the Seller is a FERC regulated public utility and that Seller has
been authorized to sell power like that provided for under this Service Schedule
at market-based rates; or

 

  (2) where the Seller is not a FERC regulated public utility.

 

A Party is a FERC regulated public utility if it is a “public utility” as
defined in Section 201(e) of the Federal Power Act, 16 U.S.C. § 824(e).

 

  A-3.7 Except as provided for in Section A-3.6, the price shall not exceed the
Seller’s forecasted Incremental Cost plus up to: $7.32/kW/ month; $1.68/kW/week;

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 80

Rate Schedule FERC No. 6

   

 

33.78¢/kW/day; 14.07 mills/kWh; or 21.11 mills/kWh for service of sixteen (16)
hours or less per day. The hourly rate is capped at the Seller’s forecasted
Incremental Cost plus 33.78¢/kW/ day. The total demand charge revenues in any
consecutive seven-day period shall not exceed the product of the weekly rate and
the highest demand experienced on any day in the seven-day period. In lieu of
payment, such Parties may mutually agree to exchange economy energy at a ratio
not to exceed that ratio provided for in Section C-3.7 of Service Schedule C.
The Seller’s forecasted Incremental Cost discussed above also may include any
transmission and/or ancillary service costs associated with the sale, including
the cost of any transmission and/or ancillary services that the Seller must take
on its own system. Any such transmission and/or ancillary services charges shall
be separately identified by the Seller to the Purchaser for transactions under
this Schedule including the exchange of economy energy. The transmission and
ancillary service rate ceilings shall be available through the WSPP’s Hub or
homepage. Any such transmission services (and ancillary service provided in
conjunction with such transmission service) by Seller shall be provided pursuant
to any applicable transmission tariff or agreement, and the rates therefore
shall be consistent with such tariff or agreement.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 81

Rate Schedule FERC No. 6

   

 

  A-3.8 Unless otherwise agreed, the Purchaser shall be responsible for
maintaining operating reserve requirements as back-up for Economy Energy Service
purchased and the Seller shall not be required to maintain such operating
reserve.

 

  A-3.9 Each Party that is a FERC regulated public utility as defined in A-3.6
shall file the Confirmation Agreement with FERC for each transaction under this
Service Schedule with a term in excess of one year no later than 30 days after
service begins if that Party would have been required to file such Confirmation
Agreements or similar agreements with FERC under an applicable FERC accepted
market based rate schedule.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 82

Rate Schedule FERC No. 6

   

 

SERVICE SCHEDULE B

 

UNIT COMMITMENT SERVICE

 

B-1 PARTIES:

 

This Service Schedule is agreed upon as part of this Agreement by the Parties.

 

B-2 PURPOSE:

 

The purpose of this Service Schedule is to define additional specific
procedures, terms, and conditions for requesting and providing Unit Commitment
Service.

 

B-3 TERMS:

 

  B-3.1 A Party may schedule Unit Commitment Service from another Party by
mutual agreement; provided, however, that each Party shall be the sole judge as
to the extent to and the conditions under which it is willing to provide or
receive such service hereunder consistent with statutory requirements and
contractual commitments including the Agreement and any applicable Confirmation
Agreement. Once an agreement is reached, then the obligation for Unit Commitment
Service becomes a firm commitment, for both Parties, for the agreed capacity and
terms.

 

  B-3.2 Unless otherwise mutually agreed by the Parties involved in a Unit
Commitment Service transaction, the terms set forth in this Service Schedule B
shall govern such transaction.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 83

Rate Schedule FERC No. 6

   

 

  B-3.3 Unless otherwise agreed between the Purchaser and the Seller, all
transactions shall be prescheduled, subject to any conditions agreed to by
schedulers, for a specified unit for a specified period of time.

 

  B-3.4 Purchasers shall arrange purchases directly with Sellers.

 

  B-3.5 The price for Unit Commitment Service shall be mutually agreed to in
advance between Seller and Purchaser and shall not be subject to the rate caps
specified in Section B-3.6 in either of the following two circumstances:

 

  (1) where the Seller is a FERC regulated public utility and that Seller has
been authorized to sell power like that provided for under this Service Schedule
at market-based rates; or

 

  (2) where the Seller is not a FERC regulated public utility.

 

A Party is a FERC regulated public utility if it is a “public utility” as
defined in Section 201(e) of the Federal Power Act, 16 U.S.C. § 824(e).

 

  B-3.6 Except as provided for in Section B-3.5, the price shall not exceed the
Seller’s forecasted Incremental Cost plus up to: $7.32/kW/month; $1.68/kW/week;
33.78¢/kW/day; 14.07 mills/kWh; or 21.11 mills/kWh for service of sixteen (16)
hours or less per day. The hourly rate is capped at the Seller’s forecasted
Incremental Cost plus 33.78¢/kW/day. The total demand charge revenues in any
consecutive seven-day period shall not exceed the product of the weekly rate and
the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 84

Rate Schedule FERC No. 6

   

 

highest demand experienced on any day in the seven-day period. The Seller’s
forecasted Incremental Cost discussed above also may include any transmission
and/or ancillary service costs associated with the sale, including the cost of
any transmission and/or ancillary services that the Seller must take on its own
system. Any such transmission and/or ancillary service charges shall be
separately identified by the Seller to the Purchaser. The transmission and
ancillary service rate ceilings shall be available through the WSPP’s Hub or
homepage.

 

  B-3.7 Start-up costs and no-load costs if included by the Seller shall be
stated separately in the price.

 

  B-3.8 Energy schedules for the Purchaser’s share of a unit may be modified by
the Purchaser with not less than a thirty (30) minute notice before the hour in
which the change is to take place, unless otherwise mutually agreed or
unforeseen system operating conditions occur.

 

  B-3.9 Unit Commitment Service is intended to have assured availability;
however, scheduled energy deliveries may be interrupted or curtailed as follows:

 

  (a) By the Seller by giving proper recall notice to the Purchaser if the
Seller and the Purchaser have mutually agreed to recall provisions,

 

  (b) By the Seller when all or a portion of the output of the unit is
unavailable, by an amount in proportion to the amount of the reduction in the
output of the unit, unless otherwise agreed by the schedulers,

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 85

Rate Schedule FERC No. 6

   

 

  (c) By the Seller to prevent system separation during an emergency, provided
the Seller has exercised all prudent operating alternatives prior to the
interruption or curtailment,

 

  (d) Where applicable, by the Seller to meet its public utility or statutory
obligations to its customers, or

 

  (e) By either the Seller or the Purchaser due to the unavailability of
transmission capacity necessary for the delivery of scheduled energy.

 

  B-3.10 Each Party that is a FERC regulated public utility as defined above in
B-3.5 shall file the Confirmation Agreement with FERC for each transaction under
this Service Schedule with a term in excess of one year no later than 30 days
after service begins if that Party would have been required to file such
Confirmation Agreements or similar agreements with FERC under an applicable FERC
accepted market based rate schedule.

 

B-4 BILLING AND PAYMENT PROVISIONS:

 

  B-4.1 Except as provided in Sections B-4.2 and B-5, billing for Unit
Commitment Service shall be computed based upon the agreed upon prices.

 

  B-4.2 In the event the Seller requests recall of Unit Commitment Service in a
shorter time frame than was mutually agreed pursuant to Section B-3.9(a) and the
Purchaser agrees to allow such recall, the Purchaser shall be relieved of any
obligation to pay start-up costs.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 86

Rate Schedule FERC No. 6

   

 

B-5 TERMINATION PROVISION:

 

In the event Unit Commitment Service is curtailed or interrupted except as
provided in Section B-3.9(a), the Purchaser shall have the option to cancel the
Unit Commitment Service at any time by paying the Seller for (i) all energy
deliveries scheduled up to the notice of termination and (ii) all separately
stated start-up and no-load costs.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  July 1, 2000    

Western Systems Power Pool

    

Issued on:

 

September 29, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 87

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 87

 

SERVICE SCHEDULE C

 

FIRM CAPACITY/ENERGY SALE OR EXCHANGE SERVICE

 

C-1 PARTIES:

 

This Service Schedule is agreed upon as a part of this Agreement by the Parties.

 

C-2 PURPOSE:

 

The purpose of this Service Schedule is to define additional specific
procedures, terms, and conditions for requesting and providing Firm
Capacity/Energy Sale or Exchange Service.

 

C-3 TERMS:

 

  C-3.1 A Party may schedule Firm Capacity/Energy Sale or Exchange Service from
another Party by mutual agreement; provided, however, that each Party shall be
the sole judge as to the extent to and the conditions under which it is willing
to provide or receive such service hereunder consistent with statutory
requirements and contractual commitments including the Agreement and any
applicable Confirmation Agreement. Once an agreement is reached, then the
obligation for Firm Capacity/Energy Sale or Exchange Service becomes a firm
commitment, for both Parties, for the agreed service and terms.

 

  C-3.2 Unless otherwise agreed between the Purchaser and the Seller, all
transactions shall be prescheduled, subject to any conditions agreed to by
schedulers.

 

  C-3.3 Firm capacity transactions shall include buying, selling, or exchanging
capacity between Parties with or without associated energy. Firm capacity is
deemed a capacity sale from the Seller’s resources and backed by the Seller’s
capacity reserves.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 88

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 88

 

  C-3.4 Firm energy transactions shall include buying, selling, or exchanging
firm energy between Parties. Subject to mutual agreement, firm energy is deemed
a quantity of energy the Seller has agreed to sell and deliver and the Purchaser
has agreed to buy within a specified time period.

 

  C-3.5 Purchaser shall arrange purchases directly with Sellers.

 

  C-3.6 The price for Firm Capacity/Energy Sale or Exchange Service shall be
mutually agreed to in advance between Seller and Purchaser and shall not be
subject to the rate caps specified in Section C-3.7 in either of the following
two circumstances:

 

  (1) where the Seller is a FERC regulated public utility and that Seller has
been authorized to sell power like that provided for under this Service Schedule
at market-based rates; or

 

  (2) where the Seller is not a FERC regulated public utility.

 

A Party is a FERC regulated public utility if it is a “public utility” as
defined in Section 201(e) of the Federal Power Act, 16 U.S.C. § 824(e).

 

  C-3.7 Except as provided for in Section C-3.6, the price shall not exceed the
Seller’s forecasted Incremental Cost plus up to: $7.32/kW/month; $1.68/kW/week;
33.78¢/kW/day; 14.07 mills/kWh; or 21.11 mills/kWh for service of sixteen (16)
hours or less per day. The hourly rate is capped at the Seller’s forecasted
Incremental Cost plus 33.78¢/kW/day. The total demand charge revenues in any
consecutive seven-day period shall not exceed the product of the weekly rate and
the

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 89

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 89

 

highest demand experienced on any day in the seven-day period. Exchange ratios
among such Parties shall be as mutually agreed between the Purchaser and the
Seller, but shall not exceed the ratio of 1.5 to 1.0. The Seller’s forecasted
Incremental Cost discussed above also may include any transmission and/or
ancillary service costs associated with the sale, including the cost of any
transmission and/or ancillary services that the Seller must take on its own
system. Any such transmission and/or ancillary service charges shall be
separately identified by the Seller to the Purchaser for transactions under this
Schedule including exchanges. The transmission and ancillary service rate
ceiling shall be available through the WSPP’s Hub or homepage. Any such
transmission service (and ancillary services provided in conjunction with such
transmission service) by Seller shall be provided pursuant to any applicable
transmission tariff or agreement, and the rates therefore shall be consistent
with such tariff or agreement.

 

  C-3.8 Firm Capacity/Energy Sale or Exchange Service shall be interruptible
only if the interruption is: (a) within the recall time or allowed by other
applicable provisions governing interruptions of service under this Service
Schedule mutually agreed to by the Seller and the Purchaser, (b) due to an
Uncontrollable Force as provided in Section 10 of this Agreement; or (c) where
applicable, to meet Seller’s public utility or statutory obligations to its
customers. If service under this Service Schedule is interrupted under Section
C-3.8(a) or (b), neither Seller nor Purchaser shall be obligated to pay any
damages under this Agreement or Confirmation Agreement. If service under this
Service Schedule is interrupted for any reason

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  Original Sheet No. 89A

Rate Schedule FERC No. 6

   

 

other than pursuant to Section C-3.8(a) or (b), the Non-Performing Party shall
be responsible for payment of damages as provided in Section 21.3 of this
Agreement or in any Confirmation.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 90

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 90

 

  C-3.9 Each Party that is a FERC regulated public utility as defined in Section
C-3.6 shall file the Confirmation Agreement with FERC for each transaction under
this Service Schedule with a term in excess of one year no later than 30 days
after service begins if that Party would have been required to file such
Confirmation Agreements or similar agreements with FERC under an applicable FERC
accepted market based rate schedule.

 

  C-3.10 Seller shall be responsible for ensuring that Service Schedule C
transactions are scheduled as firm power consistent with the most recent rules
adopted by the applicable NERC regional reliability council.

 

Wspp/WSPP Agreement June 03 Revisions to 2-1-03

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  February 1, 2001    

Western Systems Power Pool

    

Issued on:

 

December 1, 2000

     Filed to comply with order of the Federal Energy Regulatory Commission,
Docket Nos. ER00-3338, et al., issued September 15, 2000.



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 91

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 91

 

LIST OF MEMBERS

 

ACN Power, Inc.

AES NewEnergy, Inc.

Allegheny Energy Supply Co., LLC Amerada

Hess Corporation

Ameren Energy Generating Company

American Electric Power Service Corporation as agent for Ohio Power Company,
Public Service Company of Oklahoma and Southwestern Electric Power Company

APS Energy Services Company, Inc. Aquila Energy Marketing Corporation Arizona
Electric Power Co.

Arizona Public Service Co.

Arkansas Electric Coop. Corp.

Associated Electric Cooperative, Inc. Astra Oil Company, Inc.

Avista Corporation

Avista Energy, Inc.

Basin Electric Power Cooperative Benton Public Utility District No. 1 of Benton
County

Blackhills Power & Light Company Bonneville Power Adm.

BP Energy Company

Burbank, City of

Calif. Dept. of Water Resources

Calpine Energy Services, L.P.

Candela Energy Corporation

Cargill-Alliant, LLC

Carolina Power & Light Company Cheyenne

Light, Fuel and Power Co. Cinergy Capital & Trading, Inc.

Cinergy Operating Companies

City of Anaheim, Public Utilities Dept. City of Azusa

City of Banning

City of Glendale Water & Power Dept. City of Independence

City of Klamath Falls

City of Palo Alto

City of Riverside, California

City of Santa Clara Electric Department

  

City of Sikeston, Board of Municipal Utilities

City Utilities of Springfield, Missouri

City Water & Light (Jonesboro, AR)

Clatskanie PUD

Cleco Marketing & Trading LLC

Cleco Power LLC

CMS Marketing, Services and Trading Company

CNG Power Services Corp.

Colorado River Commission of Nevada

Colorado Springs Utilities

Colton, City of

Columbia Energy Power Marketing

Columbia Power Corporation

Cominco, Ltd.

Commonwealth Energy Corporation

ConAgra Energy Services, Inc.

Conectiv Energy Supply, Inc.

Conoco Gas & Power Marketing – a division of Conoco Inc.

Constellation Power Source

Cook Inlet Energy Supply

Coral Power, L.L.C.

Deseret G&T

DTE Energy Trading, Inc.

Duke Energy Trading & Marketing, LLC

Duke Power

Duke Solutions, Inc.

Duke/Louis Dreyfuss, LLC

Dynegy Power Marketing, Inc.

Dynegy Power Services, Inc.

E prime

Edison Mission Marketing & Trading, Inc.

Edison Source

Edmonton Power Authority, Alberta

El Paso Electric

El Paso Merchant Energy, L.P.

Empire District Electric Co.

Energy Transfer Group, LLC

EnerZ Corporation

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  First Revised Sheet No. 92

Rate Schedule FERC No. 6

  Superseding Original Sheet No. 92

 

Engage Energy America LLC

Engelhard Power Marketing, Inc.

ENMAX Energy Corporation

ENMAX Energy Marketing Inc.

Enron Power Marketing, Inc.

Enserco Energy Inc.

Entergy Arkansas, Inc.

Entergy Gulf States, Inc.

Entergy Louisiana, Inc.

Entergy Mississippi, Inc.

Entergy New Orleans, Inc.

Entergy Power, Inc.

Entergy Services, Inc. as agent for the Entergy Operating Companies

Entergy-Koch Trading, LP Equitable

Power Services Co. Eugene Water &

Electric Board Exelon Generation

Company, LLC Farmington, City of

Federal Energy Sales, Inc.

FPL Energy Power Marketing Inc.

Golden Spread Electric Cooperative

Grand River Dam Authority Hafslund

Energy Trading, LLC Hetch-Hetchy

Water & Power Hinson Power Co.,

LLC

Howard Energy Co., Inc.

IDACORP Energy L.P.

Idaho Power Company

IGI Resources, Inc.

Illinova Energy Partners, Inc.

Imperial Irrigation District Industrial

Energy Applications, Inc. InterCoast

Power Marketing J. Aron &

Company

KAMO Electric Cooperative, Inc.

Kansas City Board of Public Utilities

Kansas City Power & Light KN

Energy Marketing

Lafayette Utilities System

LG&E Energy Marketing Inc.

Lincoln Electric System

Los Alamos County

Los Angeles Dept. of Water & Power

Louisiana Generating LLC

  

Louisville Gas & Electric Company

Maclaren Energy Inc.

Mason County PUD No. 3

McMinnville Water & Light

Merchant Energy Group of the Americas, Inc.

Merrill Lynch Capital Services, Inc.

Metropolitan Water District

MidAmerican Energy Company

MidCon Power Services Corp.

MIECO, Inc.

Minnesota Power, Inc.

Mirant Americas Energy Marketing, LP Missouri Joint Municipal Electric Utility
Comm.

Modesto Irrigation District

Morgan Stanley Capital Group, Inc.

M-S-R Public Power Agency

Municipal Energy Agency of Mississippi

Municipal Energy Agency of Nebraska

Nebraska Public Power District Nevada

Power Co.

New West Energy

NorthPoint Energy Solutions Inc.

Northern California Power Agency

Northern States Power Company NP

Energy Inc.

NRG Power Marketing Inc.

OGE Energy Resources, Inc.

Oklahoma Gas & Electric

Oklahoma Municipal Power Authority

Omaha Public Power District ONEOK

Power Marketing Company Otter Tail

Power Company

Pacific Gas & Electric Co.

Pacific Northwest Generating Coop.

PacifiCorp

PacifiCorp Power Marketing, Inc.

PanCanadian Energy Services

Pasadena, City of

PG&E Energy Services

PG&E Energy Trading - Power, L.P.

PG&E Power Services Company

      

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    



--------------------------------------------------------------------------------

Western Systems Power Pool

  Sixth Revised Sheet No. 93

Rate Schedule FERC No. 6

  Superseding Fifth Sheet No. 93

 

Phibro Inc.

Pinnacle West Capital Corporation

Plains Elec. Gen. & Trans. Coop. Inc.

Platte River Power Authority

Portland General Electric Co.

Power Exchange Corporation

Powerex

PPL Electric Utilities Corporation

PPL EnergyPlus, LLC

PPL Montana, LLC

Public Service Co. of NM Public

Service Co. of Colorado

Public Util. Dist. No. 1 of Douglas Cty.

Public Util. Dist. No. 1 of Franklin Cty.

PUD No. 1 of Chelan County

PUD No. 1 of Grays Harbor County

PUD No. 1 of Snohomish County

PUD No. 2 of Grant County Puget

Sound Energy

QST Energy Trading Inc.

Questar Energy Trading

Rainbow Energy Marketing Corporation

Redding, City of

Reliant Energy Services, Inc.

Rocky Mountain Generation Coop., Inc.

Roseville Electric

Sacramento Municipal Utility District

Salt River Project

San Diego Gas & Electric Co.

Seattle City Light

Sempra Energy Resources

Sempra Energy Solutions

Sempra Energy Trading Corp.

Sierra Pacific Power Co.

Southern Calif. Edison Co.

Southern California Water Company

Southern Company Services, Inc.

Southern Illinois Power Cooperative

Southwest Power Administration

Southwestern Public Service Split

Rock Energy LLC

Statoil Energy Trading, Inc.

Strategic Energy LLC

Sunflower Electric Power Corp.

Tacoma Power

  

Tenaska Power Services Co.

Tennessee Valley Authority

Texaco Energy Services

Texas-New Mexico Power Company

The Detroit Edison Co.

The Energy Authority

The Montana Power Company

The Power Company of America, LP

Tractebel Energy Marketing, Inc.

TransAlta Energy Marketing (US) Inc.

TransCanada Power, div. of TransCanada Energy Ltd.

Tri-State Generation and Transmission Assoc.

Tucson Electric Power

Turlock Irrigation District

TXU Energy Trading Company

Union Electric Company

Utah Associated Municipal Power Systems

UtiliCorp United

Vastar Power Marketing, Inc.

Vernon, City of

VIASYN, Inc.

Virginia Electric and Power Company

Vitol Gas & Electric LLC WAPA- Colorado River Storage Project Management Center

WAPA-Desert Southwest Region

WAPA-Rocky Mountain Region

WAPA-Upper Great Plains Region

WAPA-Sierra Nevada Region West

Kootenay Power Ltd. Western

Farmers Electric Co-op Western

Power Services, Inc.

Western Resources, Inc.

Williams Energy Marketing & Trading Co.

WPS Energy Services, Inc. XCEL Energy Services, Inc.

 

Issued by:

 

Michael E. Small, General Counsel to

   Effective:  March 1, 2002    

Western Systems Power Pool

    

Issued on:

 

December 21, 2001

    